Exhibit 10.1            


Execution Copy












AGREEMENT
DATED AS OF APRIL 27, 2016
BY AND AMONG
FEDERATED INVESTMENT MANAGEMENT COMPANY,
PASSPORT RESEARCH LTD.,
THE JONES FINANCIAL COMPANIES, L.L.L.P.,
EDWARD D. JONES & CO. L.P.,
AND
PASSPORT HOLDINGS LLC









--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




Table of Contents
1.Definitions         2
2.The Transactions.    10
2.1General.    10
2.2The TFMMF Transition.    10
2.3Post-Transition TFMMF Reorganization/Liquidation    10
2.4The Passport Transfer.    11
2.5EJMMF Adoption.    12
2.6Efforts to Consummate Transactions    12
3.Payments; Fees; Expenses    13
3.1Consideration    13
3.2Pre-Closing Distribution    13
3.3Sub-Advisory/Administration Fee    14
3.4Early Termination of, or Adjustment of Allocable Share under,
    New Sub-Advisory Agreement    15
3.5Expenses.    16
4.Confidentiality.    18
4.1Disclosure of Confidential Information.    18
4.2Treatment of Confidential Information.    19
4.3Customer Information.    19
4.4Compelled Disclosures    20
4.5Return of Confidential Information    20
4.6Non-Solicitation of Employees    20
4.7Non-Exclusive Equitable Remedy.    21
5.The Closing; Termination.    21
5.1Closing.    21
6.Representations and Warranties.    22
6.1Mutual Representations and Warranties    22
6.2Representations and Warranties of Federated    23
6.3Representations and Warranties of Jones and Buyer    26
6.4Disclaimers        27
6.5No Other Representations and Warranties    28
7.Covenants        29


i



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




7.1Mutual Covenants    29
7.2Taxes.            31
7.3Covenants of Federated.    31
7.4Covenants of Buyer and Jones.    32
8.Conditions Precedent to Obligations    32
8.1Conditions Precedent for all Transactions    32
8.2Conditions Precedent for the TFMMF Transition    34
8.3Conditions Precedent for the Passport Transfer    35
8.4Conditions Precedent for the EJMMF Adoption    37
9.Liability and Indemnification    37
9.1Liability.        37
9.2Indemnification.    38
9.3Limitations.        40
10.Miscellaneous Provisions.    41
10.1Notices    41
10.2Entire Agreement     42
10.3Amendment; Waiver.    43
10.4Severability    43
10.5Binding Effect.    43
10.6Assignment    43
10.7Representation By Counsel; Interpretation    43
10.8Applicable Law; Venue    44
10.9Multiple Counterparts    45
10.10    Waiver of Jury Trial    45
10.11    Further Assurances    45
10.12    Third Parties    45
10.13    Announcements; Publicity    45












ii



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy






Exhibits
Exhibit A        Form of New Advisory Agreement
Exhibit B-1        Form of New Custodian Agreement
Exhibit B-2        Form of New Administration (Fund Accounting) Agreement
Exhibit C        Form of New Distribution Agreement
Exhibit D        Form of New 12b-1 Plan
Exhibit E        Form of New 18f-3 Plan
Exhibit F        Form of New Sub-Advisory Agreement
Exhibit G        Form of New Shareholder Services Plan
Exhibit H        Form of New Shareholder Services Agreement
Exhibit I        Form of New Transfer Agent Agreement
Exhibit J        Form of Assignment and Cross Receipt
Exhibit K        Form of Assignment and Substitution Agreement and Consent
Schedules
Schedule 1.58        Passport Records
Schedule 6.1(d)    Litigation and Other Proceedings
Schedule 6.1(g)    Required Notices, Consents and Approvals
Schedule 6.1(h)    Affiliated Transactions
Schedule 6.2(j)    Passport Known Liabilities
Schedule 6.2(l)    Relevant Passport Contracts




iii



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




AGREEMENT
This AGREEMENT (as amended, modified, supplemented or restated from time to
time, the “Agreement”) is made as of this 27th day of April, 2016, by and among
Federated Investment Management Company (“Federated”), Passport Research Ltd.
(“Passport”), The Jones Financial Companies, L.L.L.P. (“Jones Financial”), for
itself and for and on behalf of Edward D. Jones & Co., L.P. (“EDJones” and,
together with The Jones Financial Companies, L.L.L.P., “Jones”), and Passport
Holdings LLC (“Buyer”) (each of Federated, Passport, EDJones, Jones and Buyer
being a “Party” and, collectively, as applicable, the “Parties”).
RECITALS
WHEREAS, Federated is the sole general partner of Passport and EDJones is the
sole limited partner of Passport;
WHEREAS, Passport is an investment adviser registered with the SEC (as defined
below), and serves as the investment adviser to two money market mutual funds
registered under the 1940 Act (as defined below), the Edward Jones Money Market
Fund (“EJMMF”), a Massachusetts business trust, and the Tax-Fee Money Market
Fund (“TFMMF”), a series of the Money Market Obligations Trust (“MMOT”), a
Massachusetts business trust;
WHEREAS, the Parties desire that Passport will be restructured by Federated
transferring its general partnership interest in Passport to Buyer, such that
Buyer shall become the sole general partner of Passport and EDJones will assign
its interest as limited partner to Jones Financial so that Jones Financial shall
be the sole limited partner of Passport (the “Passport Transfer”);
WHEREAS, prior to the Passport Transfer, EDJones desires that shareholder
accounts in TFMMF for which EDJones, or an Affiliate, are broker/intermediary of
record (collectively, as applicable, “Jones TFMMF Shareholders”), and related
redemption proceeds, will be transitioned to the EJMMF in stages through a
series of redemption and reinvestment transactions (the “TFMMF Transition”);
WHEREAS, after the TFMMF Transition and prior to the Passport Transfer,
Federated and Passport (pre-Closing) desire to seek to cause TFMMF to either (a)
be reorganized with and into Federated Municipal Obligations Fund (“MOF”),
another series of MMOT, or (b) liquidated and, to the extent possible, remaining
shareholder accounts given the opportunity to transition to MOF or another money
market fund advised by Federated or its Affiliates (the “Post-Transition TFMMF
Reorganization/Liquidation”);
WHEREAS, prior to the Passport Transfer (a) the Board of Trustees of the EJMMF
(the “EJMMF Board”) will be asked to approve the EJMMF Board Approval Items (as
defined below) and recommend certain of them as EJMMF Shareholder Approval Items
(as defined below) for approval by the shareholders of the EJMMF, and (b) the
shareholders of the EJMMF will be asked to approve the EJMMF Shareholder
Approval Items (as defined below) at a duly convened special meeting of the
shareholders of the EJMMF (the “EJMMF Shareholder Meeting”);


1



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




WHEREAS, the Passport Transfer will constitute a change of control and
automatically terminate the investment advisory agreement between the EJMMF and
Passport; and
WHEREAS, immediately after the Passport Transfer, as approved by shareholders of
the EJMMF at the EJMMF Shareholder Meeting, (a) the existing members of the
EJMMF Board will resign and be replaced by a new Board of Trustees, (b) Passport
will be the investment adviser of the EJMMF pursuant to the New Advisory
Agreement (as defined below), (c) Federated will be the investment sub-adviser,
and Federated (through its Affiliate, Federated Administrative Services) will
provide certain administrative services, to the EJMMF pursuant to the New
Sub-Advisory Agreement (as defined below), and (d) the other changes
contemplated by the EJMMF Board Approval Items and EJMMF Shareholder Approval
Items (as defined below) will become effective (the “EJMMF Adoption”).
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:


2



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




1.Definitions. Unless otherwise indicated, terms used in this Agreement shall
have the following meanings:
1.1    “1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations thereunder, as amended.
1.2    “Advisers Act” means the Investment Advisers Act of 1940, as amended, and
the rules and regulations thereunder, as amended.
1.3    “Affiliate” of a Person means a Person that directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with, the first Person, including a subsidiary of the first
Person, a Person of which the first Person is a subsidiary, or another
subsidiary of a Person of which the first Person is also a subsidiary. For
purposes of this definition, “Control” (and “controlled by” and “under common
control with”) means (a) owning, directly or indirectly, 50% of the voting
securities of a Person or (b) otherwise having the power, directly or
indirectly, to exercise a controlling influence over, or to direct or cause the
direction of, a Person’s management or policies through owning voting
securities, by contract or credit arrangement, as trustee or executor, or
otherwise. For purposes of this Agreement and the Ancillary Closing Documents,
Jones and Buyer, and their respective Affiliates, shall not be considered
“Affiliates” of Federated or Passport (pre-Closing), and Federated and Passport
(pre-Closing), and their respective Affiliates, shall not be considered
“Affiliates” or Jones or Buyer, by virtue of EDJones’ and Federated’s Respective
Ownership Interests in Passport (pre-Closing).
1.4    “Affiliated Person” means, with respect to any Person, an “affiliated
person” of such Person as such term is defined in Section 2(a)(3) of the 1940
Act.
1.5    “Agreement” has the meaning set forth in the preamble.
1.6    “Allocable Share Reduction” has the meaning set forth in Section 3.4(b).
1.7    “Ancillary Closing Documents” means each consent, amendment to agreement,
certificate, instrument or other ancillary document expressly required by this
Agreement, or as the Parties may agree is necessary or appropriate, in
connection with the Transactions, other than the Post-Closing EJMMF-Related
Documents.
1.8    “Business Day” means any day other than Saturday, Sunday or any day on
which the New York Stock Exchange is closed.
1.9    “Buyer” has the meaning set forth in the preamble.
1.10    “Closing” has the meaning set forth in Section 5.1.
1.11    “Closing Date” has the meaning set forth in Section 5.1.
1.12    “Code” means Internal Revenue Code of 1986, as amended, and the rules
and regulations thereunder, as amended.


3



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




1.13    “Confidential Information” means (i) all trade secrets, proprietary
information, and material of the Disclosing Party (defined below), including (a)
source and object code, prices, trade secrets, mask works, databases, hardware,
software, designs and techniques, programs, engine protocols, models, displays
and manuals, and the selection, coordination, and arrangement of the contents of
such materials, and (b) any unpublished information concerning research
activities and plans, customers, marketing or sales plans, sales forecasts or
results of marketing efforts, pricing or pricing strategies, costs, operational
techniques, strategic plans, and unpublished financial information, including
information concerning revenues, profits and profit margins; (ii) customer
information; (iii) any other information that is specifically identified or
marked as “confidential” or “proprietary”; and (iv) any notification delivered
pursuant to Section 10.1 and the contents thereof.
Confidential Information shall not include any information or material, or any
element thereof, whether or not such information or material is otherwise
Confidential Information for the purposes of this Agreement, to the extent any
such information or material, or any element thereof: (i) has previously become
or is generally known to the public, unless it has become generally known
through a breach of this Agreement or another confidentiality or non-disclosure
agreement (to the extent the Recipient knew or reasonably should have known of
such other confidentiality or non-disclosure agreement when the information
becomes known to the public); (ii) was already rightfully known to the Receiving
Party prior to being disclosed by or obtained from the Disclosing Party, as
evidenced by written records of or by proof of actual use by the Receiving
Party; (iii) has been or is rightfully received by the Receiving Party from a
third Person (other than the Disclosing Party) without restriction or disclosure
and without breach of a duty of confidentiality (that was known to the Receiving
Party at the time received) to the Disclosing Party; or (iv) has been
independently developed by the Receiving Party irrespective of access to
Confidential Information of the Disclosing Party. It shall be presumed that any
Confidential Information in a Receiving Party’s possession is not within
exceptions (ii), (iii) or (iv) above, and the burden shall be upon the Receiving
Party to prove otherwise.
1.14    “Consequential Damages” has the meaning set forth in Section 9.3(d).
1.15    “Disclosing Party” has the meaning set forth in Section 4.1.
1.16    “EDJones” has the meaning set forth in the preamble.
1.17    “EJMMF” has the meaning set forth in the recitals.
1.18    “EJMMF Adoption” has the meaning set forth in the recitals.
1.19    “EJMMF Board” has the meaning set forth in the recitals, with each
member of such EJMMF Board being an “EJMMF Trustee”.
1.20    “EJMMF Board Approval Items” has the meaning set forth in Section
2.5(a).
1.21    “EJMMF Proxy” has the meaning set forth in Section 2.5(c).


4



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




1.22    “EJMMF Shareholder Approval Items” has the meaning set forth in Section
2.5(b).
1.23    “EJMMF Shareholder Meeting” has the meaning set forth in the recitals.
1.24    “Federated” has the meaning set forth in the preamble.
1.25    “Federated Indemnification Cap” has the meaning set forth in Section
9.3(a)(i).
1.26    “GAAP” means U.S. generally accepted accounting principles, consistently
applied.
1.27    “Good Standing” has the meaning set forth in Section 3.4(d).
1.28    “Governing Documents” means (a) with respect to any corporation, its
articles or certificate of incorporation, by-laws and other organizational
documents, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, limited partnership agreement, or other
organizational documents, as amended, (c) with respect to any business trust,
its declaration of trust, trust agreement and other organizational documents, as
amended, and (d) with respect to any other Person, its comparable governing
agreements and other organizational documents, as amended.
1.29    “Governmental Body” means any domestic or foreign, federal, state,
territorial, county or municipal, or other local government or multi-national
body, any subdivision, agency, commission or authority thereof, any court, or
any quasi-governmental or private body exercising any judicial, regulatory or
taxing authority thereunder.
1.30    “Guaranteed Amount” has the meaning set forth in Section 3.4(b).
1.31    “Indemnification Deductible” has the meaning set forth in Section
9.3(c).
1.32    “Indemnified Parties” has the meaning set forth in Section 9.2(a).
1.33    “Involuntary Reduction” has the meaning set forth in Section 3.4(b).
1.34    “Jones” has the meaning set forth in the preamble.
1.35    “Jones Financial” has the meaning set forth in the preamble.
1.36    “Jones Indemnification Cap” has the meaning set forth in Section
9.3(a)(ii).
1.37    “Jones TFMMF Shareholders” has the meaning set forth in the recitals.
1.38    “Liabilities” means liability of any kind, including any claim, debt,
loss, cost, expense, duty, charge, commitment, assessment, obligation or other
liability of any kind whatsoever, whether or not accrued or fixed, known or
unknown, assessed or assessable, absolute or contingent, determined or
determinable, or when due or to become due, or otherwise.


5



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




1.39    “Losses” means any and all claims, demands, obligations, losses, taxes,
fines, penalties, costs, expenses, royalties, litigation, deficiencies, damages
or other Liabilities (whether or not resulting from third party claims),
including interest and penalties with respect thereto and out-of-pocket expenses
and reasonable attorneys’ and accountants’ fees and expenses incurred in the
investigation or defense of any of the same or in asserting, preserving or
enforcing any respective rights under this Agreement or any Ancillary Closing
Document.
1.40     “Material Adverse Change” means:
(a)    with respect to EDJones, Jones, Buyer or, from and after the Closing,
Passport or the EJMMF, subject to clause (c) below, (i) any event, occurrence,
fact, circumstance, condition, change or effect (or series of events,
occurrences, facts, conditions, changes or effects arising from the same cause)
that is (are) materially adverse to EDJones, Jones, Buyer or, from and after the
Closing, Passport or the EJMMF, or to the financial condition, business or
results of operations of any of them, either individually or taken as a whole,
or (ii) any event, occurrence, fact, circumstance, condition, change or effect
(or series of events, occurrences, facts, conditions, changes or effects arising
from the same cause) affecting EDJones, Jones, Buyer or, from and after the
Closing, Passport or the EJMMF which does or would reasonably be expected to
prevent or materially delay the consummation of the Transactions or does or
would reasonably be expected to materially and adversely affect the ability of
EDJones, Jones, Buyer or, from and after the Closing, Passport or the EJMMF, to
perform any of their respective obligations under this Agreement or any
Ancillary Closing Document;
(b)    with respect to Federated and, prior to the Closing, Passport and the
EJMMF and TFMMF, subject to clause (c) below, (i) any event, occurrence, fact,
circumstance, condition, change or effect (or series of events, occurrences,
facts, conditions, changes or effects arising from the same cause) that is (are)
materially adverse to Federated or, prior to the Closing, Passport or the EJMMF
or TFMMF, or to the financial condition, business or results of operations of
any of them, either individually or taken as a whole, or (ii) any event,
occurrence, fact, circumstance, condition, change or effect (or series of
events, occurrences, facts, conditions, changes or effects arising from the same
cause) affecting Federated or, prior to the Closing, Passport or the EJMMF or
TFMMF which does or would reasonably be expected to prevent or materially delay
the consummation of the Transactions or does or would reasonably be expected to
materially and adversely affect the ability of Federated or, prior to the
Closing, Passport or the EJMMF or TFMMF, to perform any of their respective
obligations under this Agreement or any Ancillary Closing Document;
(c)    Notwithstanding clauses (a) and (b) above, none of the following shall be
deemed to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Change:
(i)    any adverse change, event, development, or effect arising from or
relating to (1) changes or conditions affecting the investment advisory and
asset management industries generally, so long as such condition does not have a
materially disproportionate effect on the relevant Party or the EJMMF or the
TFMMF, as applicable, relative to other businesses in the investment advisory
and asset management industries or other money market


6



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




mutual funds registered under the 1940 Act, as applicable; (2) any changes in
applicable law, rule or regulation or GAAP; or (3) the execution of, the taking
of any actions required to be taken under, or contemplated by, this Agreement or
any Ancillary Closing Document, or the taking of any action at the request or
direction of, or consented to by, the other Parties, including the public
disclosure of a Party’s intention to enter into, or entering into, this
Agreement or the consummation of the Transactions;
(ii)    any event, occurrence, or circumstance existing as of the date of this
Agreement specifically concerning the relevant Party or the EJMMF or the TFMMF,
as applicable, of which the other Parties have actual knowledge as of the date
hereof through due diligence or the negotiation of this Agreement or otherwise
or that is disclosed on any Schedule to this Agreement by a Party; and
(iii)    any adverse change in or effect on the relevant Party or the EJMMF or
the TFMMF, as applicable, that is cured (if capable of being cured) to
Federated’s or Jones’ (as applicable) reasonable satisfaction before the earlier
of (1) the Closing Date (or, as applicable, any other date on which a
Transaction is consummated) and (2) the date on which the Agreement is
terminated pursuant to its terms.
1.41    “MMOT” has the meaning set forth in the recitals.
1.42    “MOF” has the meaning set forth in the recitals.
1.43    “NAV” has the meaning set forth in 3.5(b)(iii).
1.44    “NAV Stability Condition” means, with respect to either the TFMMF or
EJMMF, that, as of the time of determination, the NAV of such fund shall not
have fallen below $1.00 per share by more than $0.005 (i.e., such fund shall not
have “broken the buck”) and no redeeming shareholder of such fund shall have
received less than $1.00 in value per share upon redeeming.
1.45    “New Advisory Agreement” means a new Investment Management and
Administration Agreement by and between Passport and the EJMMF in substantially
the form attached hereto as Exhibit A (with such changes as may be mutually
agreed upon by the Parties).
1.46    “New Custodian Agreement and New Administration (Fund Accounting)
Agreement” means: (a) an agreement by and between the EJMMF and State Street
Bank and Trust Company pursuant to which such Person shall serve as the
custodian of the assets of the EJMMF post-Closing substantially in the form
attached hereto as Exhibit B-1 (with such changes as may be mutually agreed upon
by the Parties), and (b) an agreement by and between the EJMMF and State Street
Bank and Trust Company pursuant to which such Person shall provide certain
administrative (including fund accounting) services to the EJMMF post-Closing
substantially in the form attached hereto as Exhibit B-2 (with such changes as
may be mutually agreed upon by the Parties).


7



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




1.47    “New Distribution Agreement” means an agreement by and between EJMMF and
EDJones pursuant to which such Person shall serve as distributor and/or
principal underwriter of the shares of the EJMMF substantially in the form
attached hereto as Exhibit C (with such changes as may be mutually agreed upon
by the Parties).
1.48    “New EJMMF Trustees” means one or more individuals recommended by Jones
(i) each of whom is legally eligible to serve as a trustee of the EJMMF under
applicable law, rule or regulation, including the 1940 Act, and (ii) all but one
of whom would not be an “interested person” of the EJMMF within the meaning of
Section 2(a)(19) of the 1940 Act.
1.49    “New Multi-Manager Exemption” means an application for an exemptive
order from the SEC in order to permit the entry into an amendment of investment
sub-advisory agreements without the need for shareholder approval as otherwise
required under Section 15 of the 1940 Act.
1.50    “New Rule 12b-1 Plan” means a plan adopted pursuant to Rule 12b-1 under
the 1940 Act pursuant to which the EJMMF may compensate third parties for
providing distribution and shareholder services substantially in the form
attached hereto as Exhibit D (with such changes as may be mutually agreed upon
by the Parties).
1.51    “New Rule 18f-3 Plan” means a multi-class plan adopted (or amended)
pursuant to Rule 18f-3 under the 1940 Act providing for distribution and service
characteristics of shares of the EJMMF substantially in the form attached hereto
as Exhibit E (with such changes as may be mutually agreed upon by the Parties).
1.52    “New Shareholder Services Plan and New Shareholder Services Agreement”
means: (a) a plan, which may or may not be adopted under Rule 12b-1 under the
1940 Act, providing for a fee payable by the EJMMF to Jones (or a wholly-owned
subsidiary of Jones) for provision of shareholder/administrative services in
connection with the EJMMF, including, as applicable, with respect to the use of
the EJMMF as a sweep investment vehicle with respect to customer accounts
maintained at Jones or its Affiliates, substantially in the form attached hereto
as Exhibit G (with such changes as may be mutually agreed upon by the Parties),
and (b) the agreement, which may or may not be adopted under Rule 12b-1 under
the 1940 Act, providing for a fee payable by the EJMMF to Jones (or a
wholly-owned subsidiary of Jones) for the provision of shareholder services in
connection with the EJMMF substantially in the form attached hereto as Exhibit H
(with such changes as may be mutually agreed upon by the Parties).
1.53    “New Sub-Advisory Agreement” means a new Sub-Advisory and
Sub-Administration Agreement by and between Passport and Federated providing for
Federated to provide investment sub-advisory services, and Federated (or its
Affiliate, Federated Administrative Services) to provide sub-administration
services, solely with respect to the EJMMF, subject to the general supervision
of Passport, substantially in the form attached hereto as Exhibit F (with such
changes as may be mutually agreed upon by the Parties).
1.54    “New Transfer Agent Agreement” means a new Transfer Agent Agreement by
and between the EJMMF and EDJones substantially in the form attached hereto as
Exhibit I (with such changes as may be mutually agreed upon by the Parties) .


8



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




1.55    “Non-Definitive Agreement Related Post-Closing Liabilities” means any
Post-Closing Liability of Passport (post-Closing), Jones or Buyer, or of any of
their respective Indemnified Parties (including of Jones or Buyer as partners of
Passport (post-Closing)) other than Liabilities for which indemnification by
Jones and Buyer is contemplated under Section 9.2(a).
1.56    “Party” or “Parties” has the meaning set forth in the preamble.
1.57    “Passport” has the meaning set forth in the preamble.
1.58    “Passport Records” means those books and records of Passport identified
on Schedule 1.58 that consist solely of information regarding Passport or its
business of providing investment advisory services to the EJMMF and that
Federated and Buyer agree will be transferred to Buyer in connection with the
Passport Transfer.
1.59    “Passport Transfer” has the meaning set forth in the recitals.
1.60    “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or any other entity, whether acting in an
individual, fiduciary or other capacity.
1.61    “post-Closing”, when used in reference to any Person, or any act or
action taken or not taken, or to be taken or not to be taken, as the case may
be, refers to such Person as existing and owned, or such act or action taken or
not taken, or to be taken or not to be taken, from and after the Closing.
1.62    “Post-Closing EJMMF-Related Document” means any agreement relating to
the performance of services to the EJMMF post-Closing, including the New
Advisory Agreement, the New Sub-Advisory Agreement, the New Distribution
Agreement, the New Transfer Agent Agreement and the New Custodian Agreement and
New Administration (Fund Accounting) Agreement.
1.63    “Post-Closing Liabilities” has the meaning set forth in Section 9.1(c).
1.64    “Post-Transition TFMMF Reorganization/Liquidation” has the meaning set
forth in the recitals.
1.65    “pre-Closing”, when used in reference to any Person, or any act or
action taken or not taken, or to be taken or not to be taken, as the case may
be, refers to such Person as existing and owned, or such act or action taken or
not taken, or to be taken or not to be taken, prior to the Closing.
1.66    “Pre-Closing Distribution” has the meaning set forth in Section 3.2(b).
1.67    “Pre-Closing Liabilities” has the meaning set forth in Section 9.1(b)
1.68    “Pre-Existing Required Contribution” has the meaning set forth in
Section 3.5(b)(iii).


9



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




1.69    “Proceeding” has the meaning set forth in Section 6.1(d).
1.70    “Realized Losses” has the meaning set forth in Section 3.5(d).
1.71    “Receiving Party” has the meaning set forth in Section 4.1.
1.72    “Regulated Investment Company” is defined under Subchapter M of the
Code.
1.73    “Respective Ownership Interests” has the meaning set forth in Section
3.2(b).
1.74    “SEC” means the U.S. Securities and Exchange Commission and any
successor thereto.
1.75    “Tax(es)” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, custom, duty, stamp,
occupation, premium, profits, windfall profits, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, ad valorem, transfer, registration, value added,
general service, alternative or add-on minimum, estimated or other tax, or
similar fees, assessments or charges of any kind whatsoever, together with any
interest and penalties, additions to tax or additional amounts imposed by any
Governmental Body.
1.76    “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement filed with any Governmental Body, domestic,
foreign, or otherwise, relating to Taxes, including any form, schedule or
attachment thereto and any amendment or supplement thereof.
1.77    “Termination” has the meaning set forth in Section 3.4(b).
1.78    “TFMMF” has the meaning set forth in the recitals.
1.79    “TFMMF Transition” has the meaning set forth in the recitals.
1.80    “Transactions” means, as applicable, the TFMMF Transition, the
Post-Transition TFMMF Reorganization/Liquidation, the Passport Transfer and the
EJMMF Adoption.
1.81    “Unitary Fee” has the meaning set forth in Section 3.3.

2.    The Transactions.

2.1    General. The Parties agree that the Transactions shall be consummated in
the following order in accordance with the terms and conditions of this
Agreement: (a) the TFMMF Transition; (b) the Post-Transition TFMMF
Reorganization/Liquidation; (c) the Passport Transfer; and (d) the EJMMF
Adoption (immediately following the Passport Transfer). For the avoidance of
doubt, notwithstanding any other provision of this Agreement or any Ancillary
Closing Document, while the Parties intend to utilize commercially reasonable
efforts to effect the Transactions in a timely manner in accordance with the
terms and conditions of this Agreement, (i) the Transactions shall be subject to
the fiduciary duties to the TFMMF, the EJMMF and their respective shareholders,


10



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




and the legitimate business interests, of Passport (pre-Closing) and Federated,
and the fiduciary duties to the TFMMF, the EJMMF and their respective
shareholders of the TFMMF’s and the EJMMF’s Board of Trustees (pre-Closing),
including with respect to the timing and manner of effecting such Transactions;
and (ii) except to the extent contemplated in Section 3 (with respect to
expenses), unless Passport (pre-Closing), Federated, or their respective
Affiliates specifically agree otherwise, nothing shall require Passport
(pre-Closing), Federated nor any of their respective Affiliates (without their
prior agreement) to make any contributions, or otherwise make any payment,
waiver, reimbursement or concession, in connection with effecting such
Transactions. For example, and without limiting the foregoing, if a credit event
occurs with respect to one or more portfolio securities in the middle of the
TFMMF Transition, or if a significant loss to the TFMMF would be realized in
connection with selling a portfolio security in connection with the TFMMF
Transition, Passport (pre-Closing), Federated, or the Board of Trustees of the
TFMMF, may determine to: (1) delay or stop the TFMMF Transition to protect their
respective interests or shareholder interests or, unless Passport (pre-Closing)
or Federated otherwise specifically agree at such time; (2) not make a capital
contribution to the TFMMF or the EJMMF; provided that any such determination
shall not affect the right of any Person to redeem shares of the TFMMF or the
EJMMF in a manner that contravenes the 1940 Act.

2.2    The TFMMF Transition. Jones shall use commercially reasonable efforts to
cause the Jones TFMMF Shareholders’ accounts in TFMMF to redeem all shares of
TFMMF held by such Jones TFMMF Shareholders and to reinvest all redemption
proceeds in the EJMMF in stages through a coordinated series of redemption and
reinvestment transactions, subject to the right of any shareholder to object to
such redemption and reinvestment or to direct reinvestment into another
available investment. Notwithstanding the prior provisions of this Section 2.2,
Jones may cause redemption proceeds to be reinvested in an investment other than
EJMMF to the extent that Jones reasonably and in good faith determines that an
investment in EJMMF would not be in the best interests of or otherwise suitable
for any Jones TFMMF Shareholder. Jones shall use commercially reasonable efforts
to effect the transfers and to take such other actions, as required in
connection with the consummation of the TFMMF Transition before October 14,
2016. Federated shall use commercially reasonable efforts to provide
information, and to take such other actions, as reasonably requested by Jones in
connection with the consummation of the TFMMF Transition.

2.3    Post-Transition TFMMF Reorganization/Liquidation. Promptly after the
consummation of the TFMMF Transition, Federated and Passport (pre-Closing) shall
use commercially reasonable efforts to cause the Post-Transition TFMMF
Reorganization/Liquidation to be consummated prior to the consummation of the
Passport Transfer. The Post-Transition TFMMF Reorganization/Liquidation may, in
Federated’s and Passport’s (pre-Closing) sole discretion, be structured as
either: (a) a liquidation of the TFMMF, with remaining shareholder accounts (to
the extent possible) being given the opportunity to transition to MOF or another
money market fund advised by Federated or its Affiliates; or (b) a tax-free
reorganization under Section 368(a) of the Code or a taxable reorganization,
which would be accomplished by TFMMF transferring all or substantially all of
its assets and stated Liabilities to MOF in exchange for shares of MOF, which
shall then be distributed to the shareholders of TFMMF in complete liquidation
and termination of the TFMMF. Federated shall endeavor to consummate the
Post-Transition TFMMF Reorganization/Liquidation on or before December 16, 2016
(or such later date as may be mutually


11



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




agreed upon by the Parties). Federated shall use commercially reasonable efforts
to amend the Declaration of Trust of MMOT, and to make any other necessary
filings or to take any other necessary actions, to terminate the existence of
the TFMMF promptly after the consummation of the Post-Transition TFMMF
Reorganization/Liquidation.

2.4    The Passport Transfer.
(a)    Federated shall sell, transfer, convey and deliver its general
partnership interest in Passport, and the Passport Records, to Buyer by
executing and delivering at Closing the Assignment and Cross Receipt relating to
the general partnership interest in Passport substantially in the form attached
hereto as Exhibit J (with such changes as may be mutually agreed upon by the
Parties). Buyer shall accept such general partnership interest in Passport, and
the Passport Records, by executing and delivering at Closing such Assignment and
Cross Receipt. To the extent not previously delivered to Jones or Buyer, any
Passport Records that the Parties agree are to be transferred will be delivered
by Federated to Passport (post-Closing) or Buyer within sixty (60) calendar days
after the Closing Date.
The Parties agree that they shall reasonably cooperate for a period of five (5)
years after the Closing Date to promptly provide reasonable access to the other
Parties to (and, as necessary to respond to regulatory requests or legal
process, copies of (at the requesting Party’s expense)) any books and records of
or relating to Passport, or the EJMMF or the TFMMF, that remain in such Parties’
possession or control post-Closing (and that have not been destroyed in
accordance with the possessing/controlling Party’s document retention policies
as in effect from time to time consistent with applicable law). For the
avoidance of doubt, Federated shall provide Buyer, Jones and Passport
(post-Closing) with such access to (and, as applicable, copies of) such books
and records in its possession or control (including any Passport Records not
delivered as contemplated above), and Buyer, Jones and Passport (post-Closing)
will provide Federated with such access to (and, as applicable, copies of) such
books and records in its possession or control (including any Passport Records
delivered as contemplated above where Federated did not retain or cannot locate
copies of such Passport Records), in each case consistent with the preceding
sentence.
(b)    The Parties shall cooperate as necessary to take all action necessary in
furtherance of the Passport Transfer, including execution and delivery of any
amendments to, or consents under or in connection with, the Agreement of Limited
Partnership of Passport. The Parties also shall use commercially reasonable
efforts to seek any approvals, provide any notices, prepare and file any
filings, and take such other actions, as required in connection with the
consummation of the Passport Transfer.
(c)    The Parties agree to endeavor to consummate the Passport Transfer on or
before December 31, 2016 (or such later date as may be mutually agreed upon by
the Parties).

2.5    EJMMF Adoption.
(a)    The Parties shall use commercially reasonable efforts to seek approval by
the EJMMF Board (subject to their fiduciary duties) of: (i) the New Advisory
Agreement; (ii) the New Sub-Advisory Agreement; (iii) the New Distribution
Agreement; (iv) the New Rule 12b-1


12



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




Plan; (v) the New Shareholder Services Plan and New Shareholder Services
Agreement; (vi) the New Transfer Agency Agreement; (vii) the New Custodian
Agreement and New Administration (Fund Accounting) Agreement; (viii) the New
Multi-Manager Exemption; (ix) the nomination of the New EJMMF Trustees; (x) the
New Rule 18f-3 Plan; and (xi) such other agreements, amendments to agreements,
or other documents or actions required to be approved by such EJMMF Board
reasonably necessary in order to accomplish the EJMMF Adoption (collectively, as
applicable, the “EJMMF Board Approval Items”), in each case contingent, to the
extent legally required, upon the approval of the shareholders of the EJMMF and
to take effect (or, in the case of the New EJMMF Trustees, to commence their
terms) immediately after the consummation of the Passport Transfer as part of
the Closing.
(b)    The Parties shall use commercially reasonable efforts to seek to have the
EJMMF Board convene the EJMMF Shareholders Meeting for the purpose of approving
(in accordance with the recommendation of the EJMMF Board): (i) the New Advisory
Agreement; (ii) the New Sub-Advisory Agreement; (iii) the New Rule 12b-1 Plan;
(iv) the New Shareholder Services Plan and New Shareholder Services Agreement
(only if adopted under Rule 12b-1 under the 1940 Act); (v) the New Multi-Manager
Exemption; (vi) the New Distribution Agreement; (vii) the nomination of the New
EJMMF Trustees; and (viii) such other agreements, amendments to agreements, or
other documents or actions required to be approved by shareholders of the EJMMF
reasonably necessary in order to accomplish the EJMMF Adoption (collectively, as
applicable, the “EJMMF Shareholder Approval Items”).
(c)    The Parties shall use commercially reasonable efforts to seek to cause
(i) the EJMMF to prepare, file and mail a proxy statement on Schedule 14A
seeking approval of the EJMMF Shareholder Approval Items (including any
attachments thereto, the “EJMMF Proxy”) at the EJMMF Shareholder Meeting, and
(ii) the shareholders of the EJMMF to approve the EJMMF Shareholder Approval
Items.
(d)    The Parties agree to endeavor to consummate the EJMMF Adoption on or
before December 31, 2016 (or such later date as may be mutually agreed upon by
the Parties).

2.6    Efforts to Consummate Transactions. The Parties shall use commercially
reasonable efforts to seek and obtain any other consents and approvals, prepare
and file any other required filings, and take any other actions and complete
such other tasks, as may be reasonably required or necessary in connection with
the consummation of the Transactions. Without limiting the foregoing:
(a)    Jones or Buyer has performed or shall perform prior to the Closing Date
the following:    
(i)    Provide Federated with all information reasonably requested for
preparation of materials for, and presentation to, the EJMMF Board in relation
to the EJMMF Adoption, including information related to Jones, Buyer and their
Affiliates;
(ii)    Subject to the direction and approval of the EJMMF Board, after
consultation with and review by Federated and counsel


13



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




to the independent EJMMF Trustees, draft and prepare for filing with the SEC the
EJMMF Proxy, provided that Buyer or its counsel shall not respond to any SEC
comments other than in the presence of or with the approval of the counsel of
Federated and the independent EJMMF Trustees; and
(iii)    Provide information and otherwise use commercially reasonable efforts
to facilitate the EJMMF Adoption.
(b)    Federated has performed or shall perform prior to the Closing Date the
following:
(i)    Recommend to the EJMMF Board, and use commercially reasonable efforts to
obtain, the requisite approvals of the EJMMF Board and the shareholders of the
EJMMF with regard to the EJMMF Adoption;
(ii)    Provide reasonable assistance with the preparation of the EJMMF Proxy
and shall use commercially reasonable efforts to seek to have the drafts of the
EJMMF Proxy reviewed by counsel to the independent EJMMF Trustees within
reasonable times after the delivery of such drafts to Federated and such
counsel; and
(iii)    Reasonably cooperate with Buyer and counsel to the independent EJMMF
Trustees in reviewing and responding to comments of the SEC on the EJMMF Proxy
and furnish or make available to Buyer information relating to itself, Passport
and the EJMMF required by applicable law, rule or regulation to be set forth in
the EJMMF Proxy.

3.    Payments; Fees; Expenses.

3.1    Consideration. While no actual cash purchase price shall be paid for the
Passport Transfer, the mutual covenants provided herein have been acknowledged
by the Parties as sufficient consideration for this Agreement, the Ancillary
Closing Documents and the Transactions.

3.2    Pre-Closing Distribution. Subject to the conditions precedent to Closing
being satisfied (or waived by the applicable Parties):
(a)    All known, non-contingent Liabilities of Passport shall be satisfied (or
provision made therefor) by Passport immediately prior to Closing. Passport
shall prepare an itemization of such known, non-contingent Liabilities that have
been satisfied (or provided for) in preparation for the Closing and provide the
same to Jones at the Closing.
(b)     All net assets of Passport shall be distributed to Federated and Jones
pursuant to their respective ownership interests in Passport (i.e., Federated:
50.5%; and EDJones: 49.5%) (“Respective Ownership Interests”) immediately prior
to the Closing (together with any additional distribution contemplated in
Section 3.2(c) below, each a “Pre-Closing Distribution”). Any


14



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




amounts payable to Jones shall be paid in immediately available funds to an
account designated in writing in advance by Jones. Passport (pre-Closing) shall
prepare an itemization of such net assets and the amounts to be distributed to
Federated and Jones and provide the same to Jones at the Closing.
(c)    For 105-calender days post-Closing, the Parties shall, on a monthly
basis, address and pay-out, in accordance with Federated’s and Jones’ Respective
Ownership Interests, any distributions of additional net assets of Passport that
are received or identified post-Closing that relate to periods prior to the
Closing. Within fifteen (15) calendar days after each calendar month-end during
such 105-calendar day period, Federated shall prepare an itemization of any such
additional net assets and any amounts to be distributed to Federated and Jones
and provide the same to Jones. Jones may raise questions regarding any
itemization (whether delivered under Section 3.2(b) or this Section 3.2(c))
within ten (10) calendar days after Federated delivers the itemization to Jones
by providing a written notice to Federated reasonably identifying such questions
and the basis therefor. Any such itemization shall become final and binding for
all purposes ten (10) calendar days after delivery to Jones, unless Jones raises
questions by timely providing the written notice contemplated above. If Jones
properly raises questions regarding an itemization, the Parties shall work in
good faith to resolve such questions promptly and, upon such questions being
resolved, such itemization (as modified as agreed between the Parties) shall
become final and binding for all purposes. Any final pay-out shall be made on
the 135th calendar day post-Closing (or such other date as mutually agreed by
the Parties). Any payments pursuant to this Section 3.2(c) shall be made either
(1) by wire transfer of immediately available funds to an account designated in
advance in writing by the Party receiving the payment or (2) by such other
means, as mutually agreed between the Parties.
(d)    Immediately prior to Closing, Jones shall make an additional payment to
Federated in the amount of $25,500 (representing the return of Federated’s
original capital contribution to Passport). Such payment may be made by Jones
and satisfied either (i) (A) by wire transfer of immediately available funds to
an account designated in writing in advance by Federated, or (B) by such other
means, as mutually agreed between the Parties, or (ii) by a reduction in the
amount of the Pre-Closing Distribution payable to Jones and reallocation of such
amount to Federated. So long as the amount of the Pre-Closing Distribution
payable to Jones pursuant to Section 3.2(b) is $25,500 or more, Jones may elect
how to make and satisfy such payment obligation in its sole discretion.
(e)    The Parties shall (and shall cause their respective accountants and other
representatives to) reasonably cooperate with each other in preparing and
reviewing any itemizations and otherwise fulfilling the obligations under this
Section 3.2.

3.3    Sub-Advisory/Administration Fee. The compensation payable to Federated
under the New Sub-Advisory Agreement based on management of all of the assets
(i.e., 100% allocable share) of the EJMMF (the “Unitary Fee”) shall not be
adjusted, including, without limitation, based on either (a) the yield on the
EJMMF or its portfolio securities, or (b) waivers or reimbursements by Passport
(post-Closing) to maintain any minimum yield on the EJMMF.


15



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




3.4    Early Termination of, or Adjustment of Allocable Share under, New
Sub-Advisory Agreement:
(a)    Jones, Buyer and Passport (post-Closing) shall recommend, and shall cause
any applicable Affiliates to recommend, Federated (or an Affiliate of Federated)
to act as sub-advisor for, and Federated (or its Affiliate, Federated
Administrative Services) to act as sub-administrator for, and not recommend
another third-party to act as sub-advisor or sub-administrator for or to
otherwise perform services being provided by Federated as sub-advisor and
Federated (or its Affiliate, Federated Administrative Services) as
sub-administrator for, the EJMFF, including any successor fund, for an initial
two (2) year term after Closing.
(b)    If, during the initial two (2) year term of the New Sub-Advisory
Agreement, (i) the New Sub-Advisory Agreement is terminated (in whole or in
part) and Federated (or an Affiliate of Federated) is not appointed on
substantially identical terms to continue to manage assets of, or Federated (or
its Affiliate, Federated Administrative Services) is not appointed on
substantially identical terms to continue to provide sub-administrative services
to, the EJMMF or a successor Regulated Investment Company to the EJMMF
registered under the 1940 Act or if the EJMMF is liquidated (collectively, as
applicable, a “Termination”); provided, however, Termination shall not include
any voluntary resignation or voluntary (without cause) termination of the New
Sub-Advisory Agreement by Federated, or (ii) without the consent of Federated
(which consent may be withheld for any reason in Federated’s sole discretion),
the allocable share of net assets of the EJMMF (including any successor
Regulated Investment Company registered under the 1940 Act) for which Federated
is responsible for management under the New Sub-Advisory Agreement and on which
the Unitary Fee is calculated is reduced below 100% (an “Allocable Share
Reduction”), or (iii) without the consent of Federated (which consent may be
withheld for any reason in Federated’s sole discretion), the Unitary Fee is
reduced below four (4) basis points of the net assets of the EJMMF, or services
performed by Federated (or its Affiliate, Federated Administrative Services)
curtailed as to not reasonably justify the Unitary Fee payable to Federated
(“Involuntary Reduction”), in each case other than as a result of Federated
failing to remain in Good Standing, then Jones shall pay Federated out of its
own assets/resources (and not out of the advisory fee earned by Passport) a
payment determined as follows (any of the following payments being a “Guaranteed
Amount”):
(i)    in the case of a Termination, an amount equal to $2 million; and
(ii)    in the case of an Allocable Share Reduction or Involuntary Reduction, an
amount equal to the product of (1) the Guaranteed Amount that would have become
payable for a Termination as if the Allocable Share Reduction or Involuntary
Reduction were a Termination (i.e., $2 million),


16



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




multiplied by (2) the percentage reduction in (a) the allocable share in the
case of a Allocable Share Reduction, or (b) the Unitary Fee received by
Federated in the case of an Involuntary Reduction.
(c)    In the event a Guaranteed Amount becomes payable to Federated, Jones
shall pay such Guaranteed Amount to Federated within thirty (30) calendar days
of the date on which it became payable, and such Guaranteed Amount shall be paid
either (1) by wire transfer of immediately available funds to an account
designated in advance in writing by Federated or (2) by such other means, as
mutually agreed between the Parties.
(d)    Federated shall not be entitled to any Guaranteed Amount unless as of the
date such Guaranteed Amount became payable, Federated was in Good Standing.
Federated shall be considered to be in “Good Standing” so long as (1) Federated
(or, as applicable, its Affiliate, Federated Administrative Services) does not
materially breach the New Sub-Advisory Agreement based on a violation of the
Standard of Care (as defined in the New Sub-Advisory Agreement) for which
Federated (or, as applicable, its Affiliate, Federated Administrative Services)
would be liable under the New Sub-Advisory Agreement, and (2) Federated is not
disqualified from acting as a sub-adviser to a registered investment company
under Section 9(a) of the 1940 Act.
(e)    The EJMMF Board shall at all times be free to exercise its fiduciary
obligations under applicable law, rule or regulation and rights under the New
Sub-Advisory Agreement (it being understood that such exercise may result in
Jones having an obligation to pay any Guaranteed Amount.
(f)    The Parties shall agree upon appropriate disclosure to the EJMMF Board
and to be included in the EJMMF Proxy and any registration statement of the
EJMMF disclosing this arrangement.

3.5    Expenses.
(a)    Except as set forth in this Agreement or otherwise agreed between the
Parties: (i) Federated and Passport (pre-Closing) shall be responsible for their
own, and their Affiliates, respective fees, costs and expenses, including
employee costs, counsel fees and accountant/auditor fees, incurred or paid in
connection with the Transactions; and (ii) Jones, Passport (post-Closing) and
Buyer shall be responsible for their, and their Affiliates, respective fees,
costs and expenses, including employee costs, counsel fees and
accountant/auditor fees, paid or incurred in connection with the Transactions
(other than the Post-Transition TFMMF Reorganization/Liquidation), in each case,
including in connection with due diligence, drafting, reviewing, negotiating,
executing and delivering this Agreement (including exhibits hereto), the
Ancillary Closing Documents, the Post-Closing EJMMF-Related Documents, and
consummating the Transactions.
(b)    Notwithstanding Section 3.5(a) above:


17



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




(i)     Jones and Buyer shall be responsible, as agreed between them, for all
reasonable, out of pocket fees, costs and expenses, including counsel fees and
accountant/auditor fees, incurred or paid by any of the Parties or their
respective Affiliates in connection with effecting the TFMMF Transition,
including the fees, costs and expenses of preparing, reviewing, printing and
mailing any negative consent letters (and any attachments thereto), or other
documents or materials, sent to shareholders of TFMMF in connection with the
TFMMF Transition; provided that, for the avoidance of doubt, Federated shall be
responsible for fees, costs and expenses of Federated and Passport (pre-Closing)
relating solely to the Post-Transition TFMMF Reorganization/Liquidation, but not
the TFMMF Transition.
(ii)    Jones and Buyer shall be responsible, as agreed between them, for all
reasonable, out of pocket fees, costs and expenses, including counsel fees and
accountant/auditor fees, incurred or paid by any of the Parties or their
respective Affiliates in connection with effecting: (1) any records transfer
(including the Passport Records) necessary in connection with the Passport
Transfer and the post-Closing operation of Passport; and (2) the EJMMF Adoption,
including the fees, costs and expenses of preparing, reviewing, printing and
mailing the EJMMF Proxy, or other documents or materials, sent to shareholders
of the EJMMF, and of proxy solicitors, in connection with the EJMMF Adoption;
provided, that Federated shall be responsible for its legal fees related to
seeking the approval of the EJMMF Board.
(iii)    Subject to the last sentence of this Section 3.5(b)(iii), Federated
shall be responsible for contributing as a capital contribution (and without
receiving additional shares in return) approximately $50,326 to the TFMMF prior
to the consummation of the Post-Transition TFMMF Reorganization/Liquidation to
address a pre-existing permanent impairment to the net asset value per share
calculated using available market quotations or an appropriate substitute that
reflects current market conditions (“NAV”) of the TFMMF relating to periods
prior to Passport becoming the investment adviser for the TFMMF (“Pre-Existing
Required Contribution”); and, unless Federated determines otherwise, (ii) with
respect to any other transaction that causes a permanent impairment to the
TFMMF’s NAV, or any other amounts necessary to avoid the NAV of the TFMMF being
less than $1.00 per share by more than $0.005 or any redeeming or reorganizing
shareholder of the TFMMF not receiving at least $1.00 in value per share upon
redeeming or reorganizing or to prevent material dilution of shareholders,
Passport (pre-Closing), Federated, Jones and the Board of Trustees of TFMMF
shall mutually agree at that time upon the actions (if any) to be taken in
response thereto and Passport (pre-Closing), Federated and Jones shall mutually
agree at such time upon the extent to which each Party shall be responsible for
bearing the costs of such actions (if any). If the TFMMF is liquidated, rather
than reorganized, Federated (or an Affiliate) may, in lieu of making the
Pre-Existing Required Contribution, make an investment in the TFMMF in a similar
amount. If Federated (or any


18



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




Affiliate) makes such an investment in the TFMMF, Federated (or its Affiliate)
shall be the last shareholder to be redeemed from the TFMMF in connection with
its liquidation.
(iv)    Any reasonable, out of pocket fees, costs or expenses incurred or paid
by Passport, and that are not ordinarily paid by the TFMMF or EJMMF, up through
the Closing that relate to customary or routine annual or other periodic audits
or filings for the fiscal year of Passport in which the Closing occurs shall be
the responsibility of Passport; provided, however, to the extent that Passport
(pre-Closing) does not have sufficient assets to satisfy such fees, costs or
expenses, such fees, costs and expenses shall be borne by Federated and Jones in
accordance with their Respective Ownership Interests (it being understood that
payment by Passport will reduce Passport’s profit/income available for
distribution by Passport to Federated and Jones in accordance with their
Respective Ownership Interests and that, therefore, Federated and Jones will
still indirectly bear such fees, costs and expenses).
(c)    As among the Parties, Federated shall be responsible for all reasonable,
out of pocket fees, costs and expenses, including counsel fees and
accountant/auditor fees, incurred or paid by Federated and Passport
(pre-Closing) or their respective Affiliates relating to the Post-Transition
TFMMF Reorganization, including the fees, costs and expenses of preparing,
reviewing, printing and mailing any information statement/prospectus on Form
N-14, and any attachments thereto, or other documents or materials, sent to
shareholders of TFMMF or MOF in connection with the Post-Transition TFMMF
Reorganization/Liquidation.
(d)    For the avoidance of doubt, any Realized Losses in, or permanent
impairments to, the NAV of the EJMMF are not being addressed as the EJMMF is
continuing its existence. For purposes of this provision, “Realized Losses”
means such accumulated net realized loss, as adjusted for all net gains and
losses realized by the EJMMF through and as of the Closing Date. Notwithstanding
Section 3.5(a) above, if, prior to Closing, any amounts are necessary to avoid
the NAV of the EJMMF being below $1.00 per share by more than $0.005 or any
redeeming shareholder of the EJMMF not receiving at least $1.00 in value per
share upon redeeming or reorganizing, Passport (pre-Closing), Federated, Jones
and the EJMMF Board shall mutually agree at that time upon the actions (if any)
to be taken in response thereto and Passport (pre-Closing), Federated and Jones
shall mutually agree at such time upon the extent to which each Party shall be
responsible for bearing the costs of such actions (if any).
(e)    Each of the Parties shall reasonably cooperate in causing any required
filings to be made in connection with the Pre-Existing Required Contribution and
any other actions (if any) taken with respect to either the TFMMF or EJMMF.
(f)    Notwithstanding the foregoing provisions in this Section 3.5, unless
specifically agreed otherwise between the Parties, whenever Passport
(pre-Closing) is responsible for any fees, costs or expenses, such fees, costs
and expenses shall be borne by Federated and Jones in accordance with their
Respective Ownership Interests, but only to the extent that Passport does not
have sufficient assets to satisfy such fees, costs and expenses (it being
understood that payment


19



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




by Passport will reduce Passport’s profit/income available for distribution by
Passport to Federated and Jones in accordance with their Respective Ownership
Interests and that, therefore, Federated and Jones will still indirectly bear
such fees, costs and expenses).
(g)    The above expense provisions in no way affect the responsibility for
fees, costs and expenses relating to post-Closing periods under the New
Sub-Advisory Agreement, which generally shall be customary for sub-advisory and
sub-administration services involving money market funds as agreed upon in the
New Sub-Advisory Agreement.

4.    Confidentiality.

4.1    Disclosure of Confidential Information. The Confidential Information
supplied by or on behalf of one Party and its Affiliates and agents
(collectively, as applicable, the “Disclosing Party”) to the other Party or its
Affiliates or agents (collectively, as applicable, the “Receiving Party”) shall
be deemed confidential and proprietary to the Disclosing Party, regardless of
whether such information was disclosed intentionally.

4.2    Treatment of Confidential Information. Each Party recognizes the
importance of the other’s Confidential Information. In particular, each Party
recognizes and agrees that the Confidential Information of the other is critical
to its respective businesses and that no Party would enter into this Agreement
without assurance that such information and the value thereof shall be protected
as provided in this Section 4. Accordingly, each Party agrees as follows: (i)
the Receiving Party shall hold any and all Confidential Information it obtains
in strictest confidence and shall use and permit the use of Confidential
Information solely for the purposes of this Agreement, the New Advisory
Agreement, the New Sub-Advisory Agreement, any other Post-Closing EJMMF-Related
Document or any Ancillary Closing Document (without limiting the foregoing, the
Receiving Party shall use at least the same degree of care, but no less than
reasonable care, to avoid disclosure or use of the Disclosing Party’s
Confidential Information as the Receiving Party employs with respect to its own
Confidential Information); (ii) the Receiving Party may disclose or provide
access to its responsible directors, trustees, managers, officers, employees,
agents or service providers who reasonably have a need to know and may make
copies of Confidential Information only to the extent reasonably necessary to
carry out its obligations hereunder or under the New Advisory Agreement, the New
Sub-Advisory Agreement, any other Post-Closing EJMMF-Related Document or any
Ancillary Closing Document or conduct its business as contemplated hereby or
thereby; (iii) the Receiving Party currently has, and in the future shall
maintain in effect and enforce, rules and policies to protect against access to
or use or disclosure of Confidential Information other than in accordance with
this Agreement, the New Advisory Agreement, the New Sub-Advisory Agreement, any
other Post-Closing EJMMF-Related Document or any Ancillary Closing Document,
including written instruction to and agreements or other obligations with
directors, trustees, managers, officers, employees, agents and service providers
who are bound by an obligation of confidentiality no less stringent than as set
forth in this Agreement to ensure that such directors, trustees, managers,
officers, employees, agents and service providers protect the confidentiality of
Confidential Information; (iv) the Receiving Party shall instruct its directors,
trustees, managers, officers, employees, agents and service providers not to
disclose Confidential Information to third parties, including customers,
subcontractors or consultants, without the Disclosing Party’s prior written
consent, unless permitted


20



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




under (and disclosed in accordance with), or required by, this Agreement, the
New Advisory Agreement, the New Sub-Advisory Agreement, any other Post-Closing
EJMMF-Related Document, any Ancillary Closing Document or applicable law, rule
or regulation; and (v) the Receiving Party shall notify the Disclosing Party
immediately of any unauthorized disclosure or use, and shall reasonably
cooperate with the Disclosing Party to protect, all proprietary rights in and
ownership of the Disclosing Party’s Confidential Information. Notwithstanding
any other provision of this Section 4, nothing in this Section 4 shall prohibit
Federated and its Affiliates from using or disclosing any information regarding
customers of Federated or its Affiliates (other than the EJMMF post-Closing) or
any information relating to the services provided by, or business of, Federated
and its Affiliates. Moreover, to the extent that any information regarding the
EJMMF or Passport is the same as information of Federated or its Affiliates
(other than Passport) or other funds sponsored or advised by Federated or its
Affiliates (for example, and without limitation, credit research or the names of
common securities held in multiple fund portfolios), then Federated and its
Affiliates shall be able to use and disclose such information without
restriction by this Section 4.

4.3    Customer Information. As between Jones and its Affiliates and Buyer,
customer information constituting Confidential Information is and shall remain
the sole and exclusive property of Buyer and, as applicable, its third party
institutional investment advisors and third party plan administrators. This
Agreement shall not be construed as granting any of Buyer’s ownership rights in
such customer information to Federated. Customer information (other than with
respect to the EJMMF post-Closing) of Federated or its Affiliates (other than
Passport) shall remain the sole and exclusive property of Federated and its
Affiliates (as applicable). This Agreement shall not be construed as granting
any of Federated’s or its Affiliates’ (other than Passport) ownership rights in
such customer information to Jones or Buyer.

4.4    Compelled Disclosures. To the extent required by applicable law, rule or
regulation, or by lawful order or requirement of a court or Governmental
Authority having competent jurisdiction over the Receiving Party, the Receiving
Party may disclose Confidential Information in accordance with such law, rule,
regulation, order or requirement, subject to the following conditions. Unless
prohibited by applicable law, rule or regulation, as soon as possible after
becoming aware of such law, rule, regulation, order or requirement and, to the
extent reasonably practicable, prior to disclosing any Confidential Information
pursuant thereto, the Receiving Party shall notify the Disclosing Party thereof
in writing and, to the extent reasonably practicable, the Receiving Party shall
provide the Disclosing Party notice of not less than five (5) Business Days
prior to the required disclosure. The Receiving Party shall use commercially
reasonable efforts not to release Confidential Information pending the outcome
of any measures taken by the Disclosing Party to contest, otherwise oppose or
seek to limit such disclosure by the Receiving Party and any subsequent
disclosure or use of Confidential Information that may result from such
disclosure. The Receiving Party shall reasonably cooperate with and provide
reasonable assistance to the Disclosing Party regarding such measures.
Notwithstanding any such compelled disclosure by the Receiving Party, such
compelled disclosure will not otherwise affect the Receiving Party’s obligations
hereunder with respect to Confidential Information so disclosed.


21



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




4.5    Return of Confidential Information. On a Party’s written request or upon
termination of this Agreement for any reason, another Party shall promptly: (a)
return or destroy, at the requesting Party’s option, all originals and copies of
all documents and materials it has received containing the requesting Party’s
Confidential Information; and (b) deliver or destroy, at the requesting Party’s
option, all originals and copies of all summaries, records, descriptions,
modifications, negatives, drawings, adoptions and other documents or materials,
whether in writing or in machine-readable form, prepared by the other Party,
prepared under its direction, or at its request from the documents and materials
referred to in clause (a), and provide a written statement to the requesting
Party certifying that all documents and materials referred to in clauses (a) and
(b) have been delivered to the requesting Party or destroyed, as requested by
the requesting Party; provided that a Party may retain a copy of any
Confidential Information as necessary to comply with such Party’s obligations
under applicable law, rule or regulation or, in the case of customer information
constituting Confidential Information retained by Federated, as may be
reasonably determined by Federated to be necessary in connection with its
obligations hereunder or under the New Advisory Agreement, New Sub-Advisory
Agreement, any other Post-Closing EJMMF-Related Document, or any Ancillary
Closing Document.

4.6    Non-Solicitation of Employees. From and after the date hereof and for a
period of five (5) years after the Closing, no Party (and no Party’s Affiliate)
shall directly or indirectly: (a) induce or attempt to induce any investment
management, investment management administration, administrative services or
sales employee of another Party (or its Affiliates) to terminate his or her
employment; or (b) hire or participate in the hiring or interviewing of any such
employee of another Party (or its Affiliates) for any Person; or (c) provide
names or other information about any such employee of another Party (or its
Affiliates) for the purpose of assisting others to hire such employee; or (d)
provide information to any such employee of another Party (or its Affiliates)
about such Party or any Affiliate of such Party for the purpose of assisting
that employee in finding employment with such Party or other Person. For
purposes of the foregoing, any such employee of another Party (or its
Affiliates) means any individual engaged in investment management, investment
management administration, administrative services or sales at such other Party
(or its Affiliates) who is a current employee of such other Party (or its
Affiliates) or was employed by such other Party (or its Affiliates) within six
(6) months of the date of any action of such Party (or its Affiliates) that
violates the foregoing. The foregoing will not prohibit use of an employment
agency or employment advertisements in a non-targeted, non-specific manner or
responding to or hiring such an employee of another Party (or its Affiliates)
that approaches a Party (or its Affiliates) of his or her own volition without
any encouragement or breach of the foregoing by such Party (or its Affiliates)
leading to such volitional approach by such employee.

4.7    Non-Exclusive Equitable Remedy. Each Party acknowledges and agrees that
due to the unique nature of Confidential Information, and personal services
provided by relevant employees, there can be no adequate remedy at law for any
breach of its obligations under this Section 4, that any such breach or
threatened breach may allow a Party or third parties to unfairly compete with
the other Party resulting in irreparable harm to such Party, and, therefore,
that upon any such breach or any threat thereof, in addition to any other rights
and remedies existing its favor under this Agreement or any Ancillary Closing
Document, each Party shall be entitled to seek


22



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




appropriate temporary equitable and injunctive relief from a court of competent
jurisdiction without the necessity of proving actual loss or posting any bond or
security.

5.    The Closing; Termination.

5.1    Closing. Subject to the satisfaction or, as applicable, waiver of all
other conditions to the consummation of the Transactions contemplated by this
Agreement (other than those conditions which can only be fulfilled at the
Closing), the consummation of the Passport Transfer, immediately followed by the
consummation of the EJMMF Adoption, (the “Closing”) shall take place within five
(5) Business Days after the EJMMF Shareholder Approval Items are approved by
shareholders at the EFMMF Shareholder Meeting or such other date as the Parties
may agree (the “Closing Date”). The Closing shall take place on the Closing Date
at such location, by such means and at such time as the Parties may agree.
Subject to Section 5.2 below, the failure to consummate the Transactions
contemplated by this Agreement on the date, time and place determined pursuant
to this Section 5.1 shall not result in the termination of this Agreement and
shall not relieve any Party of any obligation under this Agreement; provided,
that (a) such failure occurred despite good faith efforts of the Parties to this
Agreement, and (b) the Closing occurs promptly after the date of such failure to
close.
5.2    Termination. Federated or Jones may terminate this Agreement by written
notice to the other after 5:00 p.m., Pittsburgh time, on March 31, 2017 if the
Closing shall not have occurred, unless such date is extended by the mutual
agreement of the Parties on or prior to such date. Such termination shall be
without Liability of any Party to the others, except as provided below. This
Agreement may be terminated prior to the Closing Date (i) by the written consent
of the Parties, (ii) by Federated if Jones or Buyer are in material breach of
any representation, warranty or covenant set forth herein and such breach is not
cured within thirty (30) calendar days of receipt of notice identifying such
breach, or (iii) by Jones or Buyer if Federated or Passport is in material
breach of any representation, warranty or covenant set forth herein and such
breach is not cured within thirty (30) calendar days of receipt of notice
identifying such breach. Any such termination shall be without prejudice to the
non-breaching Parties’ rights to seek damages for such breach.



    5.3    Non-Exclusive Equitable Remedy. The Parties acknowledge that the
Transactions are unique and recognize that, in the event of an unlawful
termination or material breach of this Agreement by a Party, money damages would
be inadequate and the other Parties may have no adequate remedy at law.
Accordingly, each of the Parties hereto agrees that each of the other Parties
shall have the right, in addition to any other rights and remedies existing in
its favor under this Agreement or any Ancillary Closing Document, to enforce
their rights and the obligations of the other Parties, as applicable, not only
by an action for damages but also by an action or actions for specific
performance, injunction, and/or other equitable relief, without the necessity of
proving actual loss or posting any bond or security.
5.4    Survival. Sections 1, 2.4(a) (second paragraph), 4, 5, 6.4, 6.5, 9 and 10
shall survive any termination of this Agreement, except as stated otherwise in
the relevant Sections of this Agreement.


23



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




6.    Representations and Warranties.

6.1    Mutual Representations and Warranties. Each Party, severally, hereby
represents and warrants to the other Parties as follows:
(b)    Due Organization. Such Party has been duly organized and is validly
existing and in good standing under the laws of the jurisdiction of its
organization. Such Party has the corporate/partnership/trust power and authority
to own its property and assets and to carry on its business as currently being
conducted, except where the lack of such power or authority would not reasonably
be expected to result in a Material Adverse Change with respect to such Party.
(c)    No Conflict. Neither the execution and delivery by such Party of this
Agreement, nor the performance by such Party of its duties and obligations
hereunder, shall (i) conflict with, result in a breach of the terms, conditions
or provisions of, or constitute a default (or an event which with notice, or
lapse of time, or both, would become a default) under (1) the Governing
Documents of such Party, or (ii) any indenture, mortgage, lease, agreement or
other instrument to which such Party is a party, to or by which such Party is
bound, or to which its assets or property are subject, or (ii) violate any
provision of any applicable law or regulation to which such Party is subject or
by which such Party is bound, except where such conflict, breach, default or
violation would not reasonably be expected to result in a Material Adverse
Change with respect to such Party.
(d)    Due Authority. Such Party has full corporate/partnership/trust power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the Transactions (as applicable). The execution and
delivery of this Agreement, the performance of obligations hereunder and the
consummation of the Transactions (as applicable) have been duly and validly
authorized by all necessary corporate/partnership/trust action on the part of
such Party, and no other corporate/partnership action on the part of such Party
is necessary to authorize this Agreement, perform obligations hereunder or
consummate the Transactions (as applicable).
(e)    Litigation. Except as set forth on Schedule 6.1(d), there is no action,
suit, claim, investigation, arbitration, mediation or proceeding (collectively,
as applicable, “Proceeding”) pending or, to such Party’s actual knowledge,
threatened, which questions the validity or propriety of this Agreement or any
action taken or to be taken by such Party in connection with this Agreement, or
which would reasonably be expected to result in a Material Adverse Change with
respect to such Party.
(f)    Validity. This Agreement has been duly and validly executed by such Party
and constitutes the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to
bankruptcy, insolvency, moratorium and other similar laws affecting creditors’
rights generally, general principles of equity and public policy.
(g)    Compliance with Laws, etc. Such Party has complied with all laws and
regulations of any applicable jurisdiction with which it is or was required to
comply, and such Party is not subject to any conviction or sanction, except for
any non-compliance or violation, conviction


24



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




or sanction that would not reasonably be expected to result in a Material
Adverse Change with respect to such Party.
(h)    Notices/Consents/Approvals. Except for the notices, consents and
approvals identified on Schedule 6.1(g) to this Agreement, no authorization,
notice, consent or approval or other order or action of or to, or filing or
registration with, any Governmental Body or other Person is required for the
execution and delivery of this Agreement by such Party, performance of
obligations under this Agreement or consummation of the Transactions.
(i)    Affiliated Transactions. Except as set forth on Schedule 6.1(h), neither
(i) such Party, (ii) any of such Party's Affiliates, nor (iii) any officer,
director, trustee, or beneficial owner of such Party is a party to any material
agreement, contract, commitment, arrangement, or transaction with Passport.

6.2    Representations and Warranties of Federated. Federated hereby represents
and warrants to Jones and Buyer as follows:
(e)    Litigation. Except as disclosed to Buyer, there is no Proceeding pending
or, to Federated’s actual knowledge, threatened, against Federated, Passport or
its Affiliates in, by or before any Governmental Body that would reasonably be
expected to result in a Material Adverse Change with respect to Federated,
Passport or the EJMMF. None Federated, Passport nor the EJMFF is subject to any
order, ruling or similar restriction of any Governmental Body directed to or
against it as a result of or in connection with Federated, Passport or the
EJMMF, or Federated’s or Passport’s management of the EJMFF as now conducted or
conducted within the past five (5) years, which would reasonably be expected to
result in a Material Adverse Change with respect to Federated, Passport or the
EJMMF, and except for any Proceeding that is no longer pending, no Governmental
Body has at any time commenced or given notice of intention to commence any
investigation directed to or against Federated, Passport or the EJMMF that would
reasonably be expected to lead to the issuance of any such order, ruling or
similar restriction.
(f)    Brokers. None of Federated, Passport nor any of its Affiliates has
engaged any broker, finder or investment adviser on its behalf or incurred any
Liability for any brokerage or finder’s fee or commission in connection with the
Transactions.
(g)    Compliance with Laws, etc. Federated, Passport and the EJMFF are in
material compliance with, and for the past five (5) years have materially
complied with, all laws and regulations of any applicable jurisdiction with
which Federated, Passport or the EJMMF is, or was within the past five (5)
years, required to comply.
(h)    Books and Records. Federated or Passport has maintained in all material
respects all books and records as required under the Advisers Act, including
Rule 204-2(a)(16) thereunder, including as required to substantiate the
performance of the EJMMF; provided, that such data and its calculation has not
been subject to review by the SEC. Such books and records are correct and
complete in all material respects and contain no material misstatements or
material omissions with respect to the operation of the EJMMF. All
advertisements (as defined under the Advisers Act), including any marketing
materials, performance history or track record currently


25



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




being used, disseminated, provided, presented or made available by Federated or
Passport or any Affiliate thereof regarding the EJMMF to any customer or
potential customer, or to any investor or potential investor, in the EJMMF
comply and, when used, disseminated, provided, presented or made available have
complied, in all material respects, with the Advisers Act and the regulations
thereunder (including applicable SEC guidance). No Person has claimed, or, to
Federated’s actual knowledge, threatened to claim, a security interest in or
lien on the foregoing books and records or the proceeds therefrom (excluding
liens for taxes not yet due, warehouseman’s liens, landlord liens and other
customary liens and encumbrances arising by operation of law).
(i)    Securities Laws.
(i)    Passport is duly and validly registered as an investment adviser under
the Advisers Act, and has made notice filings as an investment adviser in any
states in which it is required to do so, and such registrations and notices are
in full force and effect on the date hereof, except to the extent that a failure
to so register or make such notice filings or to maintain such registration or
notice filings in full force and effect would not be reasonably expected to
result in a Material Adverse Change with respect to Passport.
(ii)    Neither Passport, nor any Affiliated Person of Passport (including
Federated), has been convicted of any felony or misdemeanor described in Section
9(a)(1) of the 1940 Act, nor has any Affiliated Person of Passport (including
Federated) been subject within the past five (5) years, or is presently subject,
to any injunction or SEC order that would prevent such Person from acting or
serving as an investment adviser, underwriter, broker-dealer, employee, officer,
trustee or director of an investment company under Sections 9(a)(2) or 9(b) of
the 1940 Act, and there is no Proceeding or investigation pending or, to
Federated’s actual knowledge, threatened, that would be reasonably likely to
become the basis for any such injunction or SEC order.
(j)    Right to Transfer. Federated has full right, title and interest to the
general partnership interest in Passport, and has the due
corporate/partnership/trust authority and power to transfer its general
partnership interest in the Passport in connection with the Passport Transfer as
contemplated in this Agreement.
(g)    Registration Statement for the EJMMF. Federated has furnished or made
available to Buyer the Registration Statement of the EJMMF, including the
Prospectus, Statement of Additional Information and Exhibits dated as of April
30, 2015, as applicable for the EJMMF, each as amended and supplemented to date.
As of the date of this Agreement, such Prospectus and Statement of Additional
Information do not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except as may have been corrected by supplements thereto that
have been filed with the SEC since the last post-effective amendment of the
EJMMF’s registration statement; provided, that this Section 6.2(g) shall not
apply to, and Federated is not making any representation or warranty regarding,
any language included in, or other changes incorporated into, the Registration


26



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




Statement of the EJMMF (or any supplements or post-effective amendments thereto)
at the request or upon the recommendation of Jones or that relates to Jones or
any of its Affiliates.
(h)    Financial Information. Federated has furnished or made available to Buyer
an audited balance sheet of Passport as of, and audited statement of income,
statement of changes in partners’ capital, and statement of cash flows of
Passport for the year ended, December 31, 2015, together with notes to financial
statements, and such audited financial statements, as qualified by such notes to
financial statements, are correct and complete in all material respects. Such
audited financial statements of Passport, as qualified by such notes to
financial statements, also fairly present in all material respects the financial
position of Passport as of the date or for the periods (as applicable) stated
therein and were prepared in accordance with GAAP, except as noted therein.
(i)    Distribution. The itemizations relating to Pre-Closing Distributions
provided or made available by Passport (pre-Closing) or Federated as
contemplated in Section 3.2 shall be prepared in good faith and, to Federated’s
actual knowledge, shall be correct and complete in all material respects when
provided or made available by Passport (pre-Closing) or Federated (subject to
review by Jones and Buyer as contemplated in Section 3.2).
(j)    Liabilities. Other than as set forth on Schedule 6.2(j) or as included in
any itemization delivered pursuant to Section 3.2, Passport (pre-Closing) has no
known, non-contingent Liabilities that may reasonably be expected to result in a
Material Adverse Change with respect to Passport.
(k)    Tax Returns and Tax Liabilities. Passport has filed (or caused to be
filed), or shall file (or cause to be filed), or has obtained, or shall obtain,
extensions to file, all federal, state and local Tax Returns which are required
to be filed by it, and has paid (or caused to be paid) or has obtained
extensions to pay, all Taxes shown on said returns to be due and owing and all
assessments received by it, up to and including the taxable year ending on the
Closing Date. All material Tax Liabilities of Passport have been adequately
provided for on its books, and no Tax deficiency or Liability of Passport has
been asserted and no question with respect thereto has been raised by the
Internal Revenue Service or by any state or local tax authority for Taxes in
excess of those already paid, up to and including the taxable year in which the
Closing Date occurs. Such Tax Returns of Passport are true, accurate and
complete in all material respects. No other Taxes are due and owing on the part
of Passport.
(l)    Other Contracts. All of the material agreements to which Passport is a
party (and that are not terminated (or to be terminated) with respect to
Passport or amended (or to be amended) to remove Passport as a party prior to
Closing) are set forth on Schedule 6.2(l), and copies of such material
agreements have been provided or made available to Buyer.


27



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




6.3    Representations and Warranties of Jones and Buyer. Jones and Buyer,
jointly, represent and warrant to Federated as follows:
(a)    Litigation. Except as disclosed to Federated, there is no Proceeding
pending or, to Jones’ or Buyer’s actual knowledge, threatened, against Jones,
Buyer or their Affiliates in, by or before any Governmental Body that, upon the
Closing occurring, would reasonably be expected to result in a Material Adverse
Change with respect to Passport or the EJMMF.
(b)    Brokers. Neither Jones, Buyer nor any of their respective Affiliates has
engaged any broker, finder or investment adviser on its behalf or incurred any
Liability for any brokerage or finder’s fee or commission in connection with the
Transactions.
(c)    Compliance with Laws. Jones and Buyer are in material compliance with,
and for the past five (5) years have materially complied with, all laws and
regulations of any applicable jurisdiction with which Jones or Buyer is, or was
within the past five (5) years, required to comply.
(d)    Securities Laws.
(i)    Upon the Closing occurring, nothing arising from the ownership of
Passport (post-Closing) by Buyer and Jones shall result in Passport
(post-Closing) being prevented from continuing to be duly and validly registered
as an investment adviser under the Advisers Act, or from being able to continue
to make notice filings as an investment adviser in any states in which it is
required to do so, nor shall anything arising from the ownership of Passport
(post-Closing) by Buyer and Jones cause such registrations and notices to be
suspended or terminated, except to the extent that a failure to so register or
make such notice filings or to maintain such registration or notice filings in
full force and effect would not be reasonably expected to result in a Material
Adverse Change with respect to Passport (post-Closing).
(ii)    Neither Jones or Buyer, nor any Affiliated Person of Jones or Buyer, has
been convicted of any felony or misdemeanor described in Section 9(a)(1) of the
1940 Act, nor has any Affiliated Person of Jones or Buyer been subject within
the past five (5) years, or is presently subject, to any injunction or SEC order
that would prevent such Person or Passport (post-Closing) from acting or serving
as an investment adviser, underwriter, broker-dealer, employee, officer, trustee
or director of an investment company under Sections 9(a)(2) or 9(b) of the 1940
Act, and there is no Proceeding or investigation pending or, to Jones’ or
Buyer’s actual knowledge, threatened, that would be reasonably likely to become
the basis for any such injunction or SEC order.
(e)    Completion of Due Diligence. Jones and Buyer have completed before the
execution of this Agreement all due diligence in connection with the
Transactions, including with respect to the Passport Transfer, the EJMMF
Adoption and Federated’s engagement as sub-advisor and Federated’s (or its
Affiliate, Federated Administrative Services’) engagement as sub-


28



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




administrator to Passport (post-Closing) and the EJMMF pursuant to the New
Sub-Advisory Agreement.

6.4    Disclaimers. EACH PARTY ACKNOWLEDGES AND AGREES THAT:
(a)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN
THIS AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT OR OTHER ANCILLARY CLOSING
DOCUMENT DELIVERED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS BY OR
ON BEHALF OF A PARTY, OR ANY AFFILIATE THEREOF, NO PARTY, OR ANY AFFILIATE OR
REPRESENTATIVE THEREOF, MAKES ANY OTHER REPRESENTATION OR WARRANTY OF ANY KIND
OR NATURE WHATSOEVER (WHETHER WRITTEN, ORAL, EXPRESS OR IMPLIED), WITH RESPECT
TO OR REGARDING SUCH PARTY, THE EJMMF OR TFMMF, OR ANY OF THEIR RESPECTIVE
AFFILIATES OR THIS AGREEMENT OR ANY ANCILLARY CLOSING DOCUMENT OR THE
TRANSACTIONS; AND
(b)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN
THIS AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT OR OTHER ANCILLARY CLOSING
DOCUMENT DELIVERED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS BY OR
ON BEHALF OF A PARTY, OR ANY AFFILIATE THEREOF, (I) EACH PARTY DISCLAIMS, ON
BEHALF OF ITSELF, ITS AFFILIATES AND ITS REPRESENTATIVES, ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY OR REGARDING SUCH PARTY, THE
EJMMF OR TFMMF, OR ANY OF ITS AFFILIATES OR REPRESENTATIVES, OR ANY OTHER
PERSON, AND (II) EACH PARTY DISCLAIMS, ON BEHALF OF ITSELF, ITS AFFILIATES AND
ITS REPRESENTATIVES, ALL LIABILITY AND RESPONSIBILITY FOR ANY OTHER
REPRESENTATION, WARRANTY, OPINION, ADVICE, STATEMENT OR INFORMATION MADE,
COMMUNICATED, MADE AVAILABLE OR FURNISHED (ORALLY OR IN WRITING) TO ANY OTHER
PARTY, OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES (INCLUDING ANY
OPINION, ADVICE, STATEMENT OR INFORMATION THAT MAY HAVE BEEN OR MAY HAVE BEEN OR
MAY BE PROVIDED OR MADE AVAILABLE TO ANY OTHER PARTY, OR THEIR RESPECTIVE
AFFILIATES OR REPRESENTATIVES BY ANY REPRESENTATIVE OF SUCH PARTY, OR ANY OF ITS
AFFILIATES).

6.5    No Other Representations and Warranties. EACH PARTY ACKNOWLEDGES AND
AGREES THAT:
(a)    THE REPRESENTATIONS AND WARRANTIES OF OR REGARDING A PARTY, THE EJMMF OR
THE TFMMF,


29



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




SPECIFICALLY INCLUDED IN THIS AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT OR
OTHER ANCILLARY CLOSING DOCUMENT DELIVERED IN CONNECTION WITH THE CONSUMMATION
OF THE TRANSACTIONS BY OR ON BEHALF OF A PARTY, OR ANY AFFILIATE THEREOF,
CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SUCH PARTY,
OR OF OR REGARDING ANY OF ITS AFFILIATES, IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS;
(b)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY INCLUDED IN
THIS AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT OR OTHER ANCILLARY CLOSING
DOCUMENT DELIVERED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS BY OR
ON BEHALF OF A PARTY, OR ANY AFFILIATE THEREOF, EACH PARTY HEREBY SPECIFICALLY
DISCLAIMS AND MAY NOT (HAS NOT AND SHALL NOT) RELY ON (INCLUDING AS TO
VERACITY), AND IRREVOCABLY AND UNCONDITIONALLY WAIVES AND RELEASES ANY CLAIMS
(WHETHER FOR BREACH OF CONTRACT, TORT, FRAUD OR OTHERWISE) BASED ON, ARISING
FROM OR RELATING TO, ANY REPRESENTATION, WARRANTY, OR STATEMENT (WHETHER
WRITTEN, ORAL, EXPRESSED OR IMPLIED) MADE OR SUPPLIED BY, OR ON BEHALF OF, ANY
OTHER PARTY, OR ANY AFFILIATE OR REPRESENTATIVE OF ANY OTHER PARTY, OR ANY
OFFICER, DIRECTOR, MEMBER, MANAGER, PARTNER, TRUSTEE, EMPLOYEE OR REPRESENTATIVE
OF ANY OTHER PARTY, IN OR IN CONNECTION WITH ANY PROPOSAL, NON-BINDING LETTER OF
INTENT OR OTHER DOCUMENT RELATING TO, OR MADE IN CONNECTION WITH ANY
DISCUSSIONS, INVESTIGATION, DUE DILIGENCE OR NEGOTIATION RELATING TO, THIS
AGREEMENT, ANY ANCILLARY CLOSING DOCUMENT OR ANY TRANSACTION OR THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR ANY ANCILLARY CLOSING DOCUMENT, INCLUDING ANY
REPRESENTATION, WARRANTY, OR STATEMENT (WHETHER WRITTEN, ORAL, EXPRESSED OR
IMPLIED) RELATING TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED OR
MADE AVAILABLE, THE TIMING OR SUCCESS OF ANY TRANSACTION, INTEGRATION PLANS OR
EFFORTS, FUTURE RESULTS OF OPERATIONS OR PROFITABILITY, OR ANY PAYMENTS
CONTEMPLATED HEREUNDER;         
(c)    ANY CLAIMS A PARTY, OR ANY AFFILIATE THEREOF, MAY HAVE FOR A BREACH OF
REPRESENTATION OR WARRANTY SHALL BE BASED SOLELY ON THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT OR
OTHER ANCILLARY CLOSING DOCUMENT DELIVERED IN CONNECTION WITH THE CONSUMMATION


30



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




OF THE TRANSACTIONS BY OR ON BEHALF OF A PARTY, OR ANY AFFILIATE THEREOF;
AND        
(d)    EACH PARTY ACKNOWLEDGES AND AGREES THAT (I) IT AND ITS AFFILIATES HAVE
MADE THEIR OWN INQUIRY AND INVESTIGATION INTO THE OTHER PARTIES, THE EJMMF AND
THE TFMMF, AS WELL AS THE TRANSACTIONS, AND, BASED THEREON, IT HAS FORMED AN
INDEPENDENT JUDGMENT CONCERNING SUCH TRANSACTIONS, AND (II) IT HAS BEEN
FURNISHED WITH, OR GIVEN ADEQUATE ACCESS TO, SUCH INFORMATION ABOUT THE OTHER
PARTIES, AND SUCH TRANSACTIONS, AS IT HAS REQUESTED.

7.    Covenants.

7.1    Mutual Covenants. Each Party, severally, hereby covenants as follows:
(k)    Access to Materials. Between the date of this Agreement and the earlier
of the Closing Date or the termination of this Agreement, each Party shall (i)
give reasonable access to the other Parties and their attorneys, accountants and
other representatives, during reasonable business hours, under such Disclosing
Party’s supervision, and upon reasonable notice, to all books, records and files
(other than those describing the Disclosing Party’s proprietary credit research
or investment methodologies) related to Passport Records or the books and
records and the business of the EJMMF that other Parties reasonably request, and
(ii) request (and make commercially reasonable efforts to cause) the disclosing
Party’s officers, managers, employees, agents and service providers to furnish
the other Parties with (or make available to the other Parties) such operating
data of the Disclosing Party with respect to the Passport Records or business of
the EJMMF as the other Parties may from time to time reasonably request.
(l)    Notice of Change of Condition. Between the date of this Agreement and the
earlier of the Closing Date or the termination of this Agreement, promptly after
gaining actual knowledge of any of the following, each Party shall notify the
other Parties of any fact, condition, event, or other matter occurring with
respect to such Party or the EJMMF or TFMMF that would reasonably be expected
to: (i) have a Material Adverse Change with respect to such Party or the EJMMF
or TFMMF; or (ii) cause any of the conditions precedent set forth in Section 8
not to be satisfied.
(m)    Cooperation. Between the date of this Agreement and the earlier of the
Closing Date or the termination of this Agreement, each Party shall use
commercially reasonable efforts to provide the other Parties or other Persons
with required notices, to make required filings and to obtain any
authorizations, consents or approvals required in connection with this
Agreement, any Ancillary Closing Document or the Transactions, and to take such
other action as may be required for the consummation of the Transactions.
(d)    Material Misrepresentations/Omissions. Each Party covenants that any
information or data that describes such Party or its Affiliates, or any of their
respective Affiliates,


31



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




or any of their business operations or plans, which is included in any
registration statement, information statement/prospectus on Form N-14, proxy
statement on Schedule 14A, or negative consent (including any attachments), or
any post-effective or other amendment or supplement thereto, or any other
documents or materials, in each case filed with the SEC or other Governmental
Body in connection with obtaining shareholder approval or sent to shareholders
of the TFMMF or the EJMMF or any other Person in connection with the
consummation of the Transactions, shall not contain, at the time any such
registration statement, information statement/prospectus on Form N-14, proxy
statement on Schedule 14A, or negative consent (including any attachments), or
any such post-effective or other amendment or supplement thereto, or any such
other documents or materials become effective or are furnished to the SEC or
other Governmental Body, shareholders or any other Person, or at the time of any
applicable shareholder meeting, any untrue statement of material fact or omit to
state any material fact required to be stated therein, or necessary in order to
make the statements made therein not misleading in the light of the
circumstances under which they are made.
(e)    Notification of Litigation. Between the date of this Agreement and the
earlier of the Closing Date or the termination of this Agreement, each Party
shall promptly notify the other Parties of any Proceeding in, by or before any
Governmental Body commenced or, to such Party’s actual knowledge, overtly
threatened against such Party, which, if adversely decided, would reasonably be
expected to result in a Material Adverse Change with respect to that Party.
(f)    Application of 15(f) Safe Harbor. Each Party acknowledges that the
Parties intend that the Transactions shall satisfy any applicable requirements
of Section 15(f) of the 1940 Act (to the extent available/applicable with
respect to the Transactions). In this regard, from and after the date of this
Agreement and after the Closing, in order to facilitate the Transactions, to the
extent that the safe harbor provisions of Section 15(f) of the 1940 Act can be
applicable or available to the Transactions, each Party shall use commercially
reasonable efforts to ensure that the Transactions comply with the safe harbor
provisions of Section 15(f) of the 1940 Act in the manner and for so long as
required under the 1940 Act. Federated may elect, in lieu of the covenants set
forth in this Section 7.1(f), to apply for and obtain an exemptive order under
Section 6(c) of the 1940 Act from the provisions of Section 15(f) of the 1940
Act, in form and substance reasonably acceptable to the Parties.
(g)    Exclusivity. Each Party agrees that until the earlier of the Closing or
termination of this Agreement, such Party shall not directly or indirectly
solicit, initiate, encourage, entertain or discuss (and shall use commercially
reasonable efforts to not permit any Affiliate, employee, officer, director,
trustee, manager, agent or other Person acting on their behalf to solicit,
initiate, encourage, entertain or discuss) any inquiries, proposals or offers
involving any transaction with or relating to Passport, the TFMMF or the EJMMF
that would prevent or prohibit or materially impair or delay the ability to
consummate the Transactions with any other Person or provide any information to
any other Person, other than information which is provided or made available in
the ordinary course of business where such Party has no reason to believe that
such information may


32



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




be utilized to evaluate such a transaction. Each Party further agrees to
promptly notify the other Parties should such Party receive or become aware of
any such inquiries, proposals or offers from any other Person.





7.2    Taxes.        
(a)    Federated or Passport (pre-Closing) shall file (or cause to be filed) any
and all Tax Returns and reports required to be filed on behalf of Passport and
the EJMMF with respect to any period ending on or prior to the Closing Date.
Each of Federated and Passport (pre-Closing) also agrees to take commercially
reasonable efforts to ensure that all Taxes, fees, assessments, or charges of
any kind whatsoever, if any, together with any interest, penalties, additions to
Tax, or additional amounts imposed by any taxing authority shall have been paid
so far as due or provision has been made for the payment thereof. Federated and
Passport (pre-Closing) also agree to take commercially reasonable efforts to
ensure that all federal and other Tax Returns and reports of Passport and the
EJMMF required by applicable law, rule or regulation to have been filed by the
Closing Date shall have been so filed, and all required or reasonably necessary
records relating to Taxes with respect to or covering Passport and the EJMMF
have been maintained.
(b)    Each of Jones, Buyer and Passport (post-Closing) agrees that it shall:
(i) file (or cause to be filed) any and all Tax Returns and reports required to
be filed on behalf of Passport and the EJMMF with respect to any period ending
after the Closing Date; and (ii) take commercially reasonable efforts to ensure
that (1) all Taxes shown as payable on such Tax Returns are timely paid by
Passport and the EJMMF and (2) the EJMMF continues to qualify as a Regulated
Investment Company after the Closing Date.
(c)    Each Party shall assist the others, as may reasonably be requested by any
of them, with the preparation of any Tax Return, any Tax or financial audit, or
any judicial or administrative proceedings or other litigation relating to any
Tax in respect of Passport or the EJMMF. In addition, each Party shall retain
and provide the other with access upon reasonable notice and during normal
business hours to such records or information in respect of Passport and the
EJMMF as may be relevant to such Tax Return, Tax or financial audit, proceeding,
determination or other litigation.

7.3    Covenants of Federated.


33



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




(a)    Preserve the Business. Between the date of this Agreement and the earlier
of the Closing Date or the termination of this Agreement, except as otherwise
contemplated by this Agreement or any Ancillary Closing Document:
(i)    Federated shall use commercially reasonable efforts to continue operation
of Passport and the EJMMF in the ordinary course of business; and
(ii)    Federated shall not, without the prior written consent of the Buyer, (1)
sell, pledge, assign, lease, give a security interest in or option to purchase
or otherwise encumber the general partnership interest in Passport; (2) enter
into any commitment with respect to the operation of Passport other than in the
ordinary course of the business; or (3) subject to any fiduciary duties,
voluntarily incur or become subject to, any obligation or Liability in
connection with the business of Passport, except current Liabilities incurred
and obligations under contracts entered into in the ordinary course of business.
Nothing in this Section 7.3(a) shall prevent Federated, Passport or the EJMMF
from taking any action necessary to comply with applicable law, rule or
regulation or obligations under existing agreements to which Federated, Passport
or the EJMMF are parties.
(b)    Tax Liabilities. Federated shall promptly notify the other Parties of any
notification received regarding any pre-Closing material Tax Liabilities of
Passport or the EJMMF or any notice of a pre-Closing Tax deficiency or Liability
of Passport or the EJMMF.

7.4    Covenants of Buyer and Jones.
(a)    Cooperation; Consents. Jones and Buyer shall use commercially reasonable
efforts to assist the EJMMF in obtaining all authorizations, consents or
approvals necessary to the consummation of the TFMMF Transition and EJMMF
Adoption and to otherwise use commercially reasonable efforts to cause the
consummation of the TFMMF Transition and EJMMF Adoption. Jones and Buyer shall
recommend to the EJMMF Board that Federated be engaged as investment sub-adviser
to the EJMMF.
(b)    Re-appointment in Case of an Assignment. Subject to Passport’s
(post-Closing) fiduciary obligations, for a period of two (2) years following
Closing, Jones, Buyer and Passport (post-Closing) shall recommend to the EJMMF
Board that Federated, and shall use commercially reasonable efforts to cause
Federated (or its assignee) to, be re-appointed as sub-adviser (and, as
applicable, sub-administrator) to the EJMMF following any “assignment” (as
defined under the 1940 Act) on substantially the same terms (in all material
respects) as in effect prior to such “assignment,” unless Passport (post-


34



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




Closing) reasonably and in good faith determines that the “assignment” results
in a material adverse impact on EJMMF’s investment process.
(c)    Tax Liabilities. Buyer and Jones shall promptly notify the other Parties
of any notification received regarding any post-Closing material Tax Liabilities
of the EJMMF or notice of post-Closing Tax deficiency or Liability of the EJMMF.
(d)    Request for Proposal. Buyer and Jones shall include Federated (or an
Affiliate of Federated) (or cause Federated (or an Affiliate of Federated) to be
included) in any “request for proposal” or similar process for identifying or
recommending a sub-advisor for the EJMMF (or any successor) at any time from and
after the signing of this Agreement.

8.    Conditions Precedent to Obligations.
The Parties’ obligations to consummate any Transaction shall be subject to the
satisfaction of the following conditions (as applicable to such Transaction),
any one or more of which may be waived by the Party with the right to enforce
such condition, in writing, in whole or in part, on or prior to such Transaction
being consummated:

8.1    Conditions Precedent for all Transactions.
(a)    No Material Adverse Change. Federated’s and Passport’s (pre-Closing)
obligations to consummate any Transaction shall be subject to the condition that
there shall have been no Material Adverse Change with respect to Jones or Buyer,
or the TFMMF or EJMMF (as applicable), from the date of this Agreement through
the date(s) on which such Transaction is consummated. Jones’ and Buyer’s
obligations to consummate any Transaction shall be subject to the condition that
there shall have been no Material Adverse Change with respect to Federated or
Passport (pre-Closing), or the TFMMF or EJMMF (as applicable), from the date of
this Agreement through the date(s) on which such Transaction is consummated.
(b)    Required Notices, Consents and Approvals. All notices, consents and
approvals (including, as applicable, any necessary Board of Trustees/Directors,
shareholder and governmental notices, consents or approvals (such as the
approval of the EJMMF Board Approval Items and EJMMF Shareholder Approval
Items)) required for the consummation of the Transaction shall have been
delivered or obtained and remain in effect as and when necessary to consummate
the Transaction, including any necessary notices to, or consents or approvals
of, the Board of Trustees/Directors of Federated (or its ultimate parent
company), Passport, Jones or Buyer.
(c)    Status as Reverse Repo Counterparty. With respect to the Passport
Transfer and EJMMF Adoption, Federated and Jones shall have a reasonable belief,
based on communications with the Federal Reserve Bank of New York, that the
EJMMF shall continue to be eligible to participate in reverse


35



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




repurchase agreements with the Federal Reserve Bank of New York
post-Closing.     
(d)    Books and Records. Federated’s and Passport’s (pre-Closing) obligations
to consummate any Transaction shall be subject to the condition that Jones and
Buyer shall have taken any necessary steps to provide Federated and Passport
(pre-Closing) the access to books and records (including those of relevant
service providers) required under this Agreement as necessary for the
consummation of the Transaction. Jones’ and Buyer’s obligations to consummate
any Transaction shall be subject to the condition that Federated and Passport
(pre-Closing) shall have taken any necessary steps to provide Jones and Buyer
the access to books and records (including those of relevant service providers)
required under this Agreement as necessary for the consummation of the
Transaction.
(e)    No Breach of Representations and Warranties and Covenants. Federated’s
and Passport’s (pre-Closing) obligations to consummate any Transaction shall be
subject to the condition that there shall have been no material breach in the
performance of any covenant of Jones or Buyer set forth herein or in any
Ancillary Closing Document, and each of the representations and warranties of
Jones or Buyer contained in this Agreement or in any Ancillary Closing Document
shall be true and correct in all material respects as of the date(s) on which
the Transaction is consummated, except for representations and warranties that
are made by their terms as of a specified date, which shall be true and correct
in all material respects as of the specified date, and except for
representations and warranties that already contain a materiality qualifier,
which shall be true and correct in all respects. Jones’ and Buyer’s obligations
to consummate any Transaction shall be subject to the condition that there shall
have been no material breach in the performance of any covenant of Federated or
Passport (pre-Closing) set forth herein or in any Ancillary Closing Document,
and each of the representations and warranties of Federated or Passport
(pre-Closing) contained in this Agreement or in any Ancillary Closing Document
shall be true and correct in all material respects as of the date(s) on which
the Transaction is consummated, except for representations and warranties that
are made by their terms as of a specified date, which shall be true and correct
in all material respects as of the specified date, and except for
representations and warranties that already contain a materiality qualifier,
which shall be true and correct in all respects. With respect to the Closing of
the Passport Transfer and EJMMF Adoption, each Party shall have delivered to the
other Parties a written certificate executed by an authorized executive officer
of such Party certifying, in reasonable detail, the fulfillment of the foregoing
conditions as applicable to such Party.
(f)    No Legal Obstruction; Litigation. No injunction, restraining order or
order of any nature shall have been issued by or be pending before any court of
competent jurisdiction or any other Governmental Body


36



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




challenging the validity or legality of the Transaction or restraining or
prohibiting the consummation of the Transaction. Federated’s and Passport’s
(pre-Closing) obligations to consummate any Transaction also shall be subject
to: (1) the condition that there is no Proceeding or investigation pending or,
to Jones’ and Buyer’s actual knowledge, threatened, that would be reasonably
likely to become the basis for any such injunction or SEC order; and (2) the
condition that no Proceeding by or before any Governmental Body shall have been
instituted or threatened in writing against Jones or Buyer, or any of their
respective Affiliates, which, if adversely decided, would reasonably be expected
to prevent or prohibit, materially impair the consummation of, or invalidate any
material aspect of the Transaction or result in any Material Adverse Change with
respect to Federated, Passport (pre-Closing) or the TFMMF or EJMMF (as
applicable). Jones’ and Buyer’s obligations to consummate any Transaction also
shall be subject to: (A) the condition that there is no Proceeding or
investigation pending or, to Federated’s or Passport’s actual knowledge,
threatened, that would be reasonably likely to become the basis for any such
injunction or SEC order; and (B) the condition that no Proceeding by or before
any Governmental Body shall have been instituted or threatened in writing
against Federated or Passport (pre-Closing), or any of their respective
Affiliates, which, if adversely decided, would reasonably be expected to prevent
or prohibit, materially impair the consummation of, or invalidate any material
aspect of the Transaction or result in any Material Adverse Change with respect
to Jones, Buyer, Passport (post-Closing) or the EJMMF.
(g)    No Proceeding Effecting Federated’s Good Standing. There shall have been
no regulatory or other Proceeding instituted against Federated which would
reasonably be expected to cause Federated to no longer be considered in Good
Standing.
(h)    Ancillary Closing Documents; Other Customary Certificates and Other
Documents. All Parties shall have received a countersigned copy of each
Ancillary Closing Document required for the Transaction to be consummated, and
such agreements shall be in full force and effect. Federated’s and Passport’s
(pre-Closing) obligations to consummate any Transaction also shall be subject to
the condition that Jones and Buyer shall have delivered such other customary
certificates and instruments as may be reasonably requested by Federated or
Passport (pre-Closing). Jones’ and Buyer’s obligations to consummate any
Transaction also shall be subject to the condition that Federated and Passport
(pre-Closing) shall have delivered such other customary certificates and
instruments as may be reasonably requested by Jones and Buyer.

8.2    Conditions Precedent for the TFMMF Transition. In addition to
satisfaction of the applicable conditions set forth in Section 8.1 above, the
Parties’ obligations to consummate the TFMMF Transition (or any stage thereof)
shall be subject to the satisfaction of the following conditions, any one or
more of which may be waived by the Party with the right to enforce such


37



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




condition, in writing, in whole or in part, on or prior to any date on which the
TFMMF Transaction (or any stage thereof) is consummated:
(a)    Required Notices and Actions. Federated’s and Passport’s (pre-Closing)
obligations to consummate the TFMMF Transition (or any stage thereof) shall be
subject to the condition that Jones and Buyer shall have given such notices or
obtained such consents (including negative consent letters to Jones TFMMF
Shareholders), and taken any other required actions, necessary to effect the
TFMMF Transition (or any stage thereof), and any notice/consent period required
under applicable law, rule or regulations shall have expired.        
(b)    Board Notices. All required or necessary notices to the Board of Trustees
of TFMMF or MMOT, or to the EJMMF Board (pre-Closing), shall have been provided.
(c)    Net Asset Value. TFMMF shall have been, and shall be, in compliance with
the NAV Stability Condition both prior to, and immediately after, the TFMMF
Transition (or any stage thereof) is consummated.
(d)    Account Documentation. Any shareholder account documentation required for
Jones TFMMF Shareholders to invest in the EJMFF shall have been received.

8.3    Conditions Precedent for the Passport Transfer. In addition to
satisfaction of the applicable conditions set forth in Section 8.1 above, the
Parties’ obligations to consummate the Passport Transfer shall be subject to the
satisfaction of the following conditions, any one or more of which may be waived
by the Party with the right to enforce such condition, in writing, in whole or
in part, on or prior to the Closing Date:
(a)    TFMMF Transition. The TFMMF Transition shall have been consummated in its
entirety.
(b)    Execution of New Agreements; Termination of Certain Agreements.
(i)    Passport and the EJMMF shall have executed the New Advisory Agreement to
be delivered upon consummation of the EJMMF Adoption, and provided a copy
thereof to Federated;
(ii)    Passport and Federated (and, as applicable, Federated’s Affiliate,
Federated Administrative Services) shall have executed the New Sub-Advisory
Agreement to be delivered upon consummation of the EJMMF Adoption;
(iii)    The other Post-Closing EJMMF-Related Documents shall have been executed
to be delivered upon consummation of the EJMMF Adoption;
(iv)    Federated shall have caused Passport (pre-Closing) to terminate with
respect to Passport, or amend to remove Passport from, any


38



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




agreements under which Passport (pre-Closing) receives shared services with
Federated or its Affiliates, Federated shall have caused to be terminated with
respect to the TFMMF or EJMMF, or amended to remove the TFMMF and EJMMF from,
any agreements to which the TFMMF or EJMMF are a party with other funds
sponsored or advised by Federated or its Affiliates, and Federated shall have
caused any agreement to which the EJMMF is a party and which is being replaced
by a Post-Closing EJMMF-Related Document to be terminated with respect to the
EJMMF (or such agreement shall terminate in accordance with its terms upon the
consummation of the Passport Transfer); and
(v)    Jones Financial and EDJones shall have executed and delivered the
Assignment and Substitution Agreement, and Federated shall have executed and
delivered the Consent to Assignment and Substitution Agreement, in each case
substantially in the form attached hereto as Exhibit K (with such changes as may
be mutually agreed upon by the Parties).
(c)    No Liens; Notice under Credit Agreement. Jones’ and Buyer’s obligations
to consummate the Passport Transfer shall be subject to the conditions that: (i)
any lien or other encumbrance on Federated’s general partnership interest in
Passport shall have been released (other than liens for taxes not yet due,
warehouseman’s liens, landlord liens and other customary liens and encumbrances
arising by operation of law); and (ii) any necessary notices to lenders under
any credit agreement to which Federated (or its ultimate parent company) are
parties, or are subject, shall have been provided and remain in effect.
(d)    Receipt of Consents. Federated’s and Passport’s (pre-Closing) obligations
to consummate the Passport Transfer shall be subject to the condition that all
notices, consents and approvals of the Board of Directors/Trustees of Jones or
Buyer required for the Passport Transfer and EJMMF Adoption shall have been
provided or obtained and remain in effect, as applicable. Jones’ and Buyer’s
obligations to consummate the Passport Transfer shall be subject to the
condition that all notices, consents and approvals of the Board of
Directors/Trustees of Federated or, as applicable, its ultimate parent company,
or Passport (pre-Closing) required for the Passport Transfer and EJMMF Adoption
shall have been provided or obtained and remain in effect, as applicable.
(e)    Contribution. The Pre-Existing Required Contribution (or, if the TFMMF is
liquidated, rather than reorganized, the investment) contemplated by Section
3.5(b)(iii) shall have been paid and the additional actions (if any) agreed to
between Passport (pre-Closing), Federated, Jones and the EJMMF Board
(pre-Closing) as contemplated in this Agreement shall have been taken.
(f)    Post-Transition TFMMF Reorganization/Liquidation. The Post-Transition
TFMMF Reorganization/Liquidation shall have been consummated.


39



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




(g)    Net Asset Value. The EJMMF shall have been, and shall be, in compliance
with the NAV Stability Condition both prior to, and immediately after, the
Passport Transfer being consummated.
(h)    Distribution. The Pre-Closing Distribution required to be made prior to
the Closing shall have been made.
(i)    Board Approvals. The EJMFF Board Approval Items shall have been approved
by the EJMFF Board and such approvals shall remain in effect.
(j)    Proxy. The EJMMF Proxy shall have been prepared, reviewed, filed,
declared effective, printed and mailed (as applicable) to shareholders of EJMMF
and the EJMFF Shareholder Approval Items shall have been approved by such
shareholders at the EJMMF Shareholder Meeting and such approvals shall remain in
effect.

8.4    Conditions Precedent for the EJMMF Adoption. In addition to satisfaction
of the applicable conditions set forth in Section 8.1 above, the Parties’
obligations to consummate the EJMMF Adoption shall be subject to, unless waived
by such Party in writing on or prior to the Closing Date, the Passport Transfer
having been consummated immediately prior to the EJMMF Adoption and the
conditions to the Passport Transfer set forth in Section 8.3 above remaining
satisfied.

9.    Liability and Indemnification.
Nothing in this Section has any application to or effect on: (1) the expense
arrangements described Section 3.5 above; or (2) the Liabilities or
indemnification obligations under the New Advisory Agreement or the New
Sub-Advisory Agreement.

9.1    Liability.
(a)    Non-Assumption of Liabilities. All Liabilities of Passport that exist at
or prior to Closing that have not been discharged shall remain Liabilities of
Passport after Closing. Federated and its Affiliates shall not expressly assume
any Liabilities of Passport in connection with the Transactions.
(b)    Pre-Closing Liabilities. Except as expressly set forth in this Agreement,
none of the Transactions shall affect the respective Liabilities of the Parties,
or their respective Affiliates, or of the TFMMF or EJMMF, arising from acts
taken, or omissions made, or periods of time, at or prior to Closing
(collectively, as applicable, the “Pre-Closing Liabilities”); provided, however:
(i)    All known Pre-Closing Liabilities for which Passport (pre-Closing) is
responsible, including any relating to the TFMMF or EJMMF (pre-Closing), shall
be borne by Federated and Jones in accordance with their Respective Ownership
Interests, but only to the extent Passport (pre-Closing) does not have


40



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




sufficient assets to satisfy such Pre-Closing Liabilities (it being understood
that payment by Passport of such Pre-Closing Liabilities will reduce Passport’s
profit/income available for distribution by Passport to Federated and Jones in
accordance with their Respective Ownership Interests and that, therefore,
Federated and Jones shall indirectly bear such fees, costs and expenses);
(ii)    Federated’s and its Indemnified Parties’ responsibility and Liability
from and after Closing for all Pre-Closing Liabilities for which Federated or
Passport (pre-Closing), or any other Indemnified Party of Federated, may be
responsible or liable (including any such Pre-Closing Liabilities relating to
the TFMMF or EJMMF (pre-Closing), or any such Pre-Closing Liabilities for which
Federated could be responsible/liable as general partner of Passport
(pre-Closing) but for the Passport Transfer), shall be based on Federated’s
Respective Ownership Interest and limited to the Federated Indemnification Cap;
and
(iii)    Jones’, Buyer’s and their respective Indemnified Parties’
responsibility and Liability from and after Closing for all Pre-Closing
Liabilities for which Jones or Passport (post-Closing), or any other respective
Indemnified Party of Jones or Passport, may be responsible or liable (including
any such Pre-Closing Liabilities relating to TFMMF or EJMMF (pre-Closing)) shall
be based on Jones’ Respective Ownership Interest and limited to the Jones
Indemnification Cap, except that (for the avoidance of doubt) the Jones
Indemnification Cap shall not apply to (A) any Pre-Closing Liability of or
relating to Passport for which Federated and its Indemnified Parties are not
responsible or liable because of the Federated Indemnification Cap or the other
limitations under this Agreement (including Section 9.3 below), or (b) any
Non-Definitive Agreement Post-Closing Liabilities of Passport (post-Closing), or
of Jones or Buyer as partners of Passport (post-Closing), or of any of their
respective Indemnified Parties.
(c)    Post-Closing Liabilities. Notwithstanding Section 9.1(b), with respect to
any Liability of Passport (post-Closing), or of Jones or Buyer (including as
partners of Passport (post-Closing)), or in either case relating to the EJMMF
(post-Closing) (collectively, as applicable, the “Post-Closing Liabilities”),
Passport (post-Closing), Jones and Buyer shall be responsible for such
Post-Closing Liabilities, as may be agreed between them. For the avoidance of
doubt, and without limiting the foregoing, Post-Closing Liabilities include
Liabilities arising from acts taken, or omissions made, or periods of time, from
and after the Closing. Neither Federated, nor any of its Indemnified Parties,
shall assume or be liable for any Post-Closing Liabilities of Jones, Buyer or
Passport (post-Closing), or any of their Indemnified Parties, pursuant to this
Agreement or any Ancillary Closing Document.

9.2    Indemnification.
(d)    Jones and Buyer (jointly and severally), Federated, and Passport shall
indemnify, defend and hold harmless each other Party, and its Affiliates and
Affiliated Persons, and their respective shareholders, controlling persons,
trustees, directors, managers, officers, employees, agents, service providers
and representatives, and their respective successors and assigns,


41



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




(collectively, as applicable, “Indemnified Parties”) for any and all actual
Losses that any of them may become subject to, or shall incur or suffer, that
arise out of, result from, or relate to (i) such Party’s material breach of any
covenant or obligation in, or material inaccuracy of any representation or
warranty in, this Agreement or any Ancillary Closing Document; (ii) any
Pre-Closing Liabilities of such Party (or of the TFMMF or EJMMF arising from the
acts or omissions of such Party); and (iii) any untrue or allegedly untrue
statement of a material fact, or any omission to state a material fact required
to be stated or necessary to make the statements therein not misleading,
relating to such Party and its Affiliates and contained in any registration
statement, information statement/prospectus on Form N-14, proxy statement on
Schedule 14A, or negative consent (including any attachments), or any
post-effective or other amendment or supplement thereto, or any other documents
or materials, in each case filed with the SEC in connection with obtaining
shareholder approval or sent to shareholders of the TFMMF or EJMMF in connection
with the consummation of the Transactions; provided, however, that such
indemnification under clause (iii) shall relate only to information regarding
such Party and its Affiliates included in any of the foregoing or to any
omission to state a material fact required to be stated or necessary to make any
of such statements not misleading. With respect to Passport’s (pre-Closing)
obligations under this Section 9.2(a) relating to acts or omissions by Passport
at or prior to Closing, Federated and Jones shall be responsible for such
obligations of Passport in accordance with their Respective Ownership Interests
(subject to the other provisions of this Section 9).
(e)    Jones, Passport (post-Closing) and Buyer, jointly and severally, shall
indemnify, defend and hold harmless Federated and its Indemnified Parties for
any and all actual Losses that any of them may become subject to, or shall incur
or suffer, that arise out of, result from, or relate to any Post-Closing
Liabilities of any of them (or of the TFMMF or EJMMF arising from the acts or
omissions of any of them).
(f)    In the case of any claim asserted by a third party against a Person
entitled to indemnification under this Agreement, notice shall be given by such
indemnified Person to the Party required to provide indemnification promptly
after such indemnified Person has actual knowledge of any claim as to which
indemnity may be sought, and the indemnified Person shall permit the
indemnifying Party (at the expense of such indemnifying Party) to assume the
defense of any claim or any Proceeding resulting therefrom, provided, that (i)
counsel for the indemnifying Party who shall conduct the defense of such claim
or Proceeding shall be reasonably satisfactory to the indemnified Person, and
the indemnified Person may participate in such defense at such indemnified
Person’s expense, and (ii) the failure of any indemnified Person to give notice
as provided herein shall not relieve the indemnifying Party of its
indemnification obligation under this Agreement except to the extent that such
failure results in a lack of actual notice to the indemnifying Party and such
indemnifying Party is materially prejudiced as a result of such failure to give
notice.  Except with the prior written consent of the indemnified Person, no
indemnifying Party, in the defense of any such claim or Proceeding, shall
consent to entry of any judgment or enter into any settlement that provides for
injunctive or other nonmonetary relief affecting the indemnified Person or that
does not include as an unconditional term thereof the giving by each claimant or
plaintiff to such indemnified Person of a release from all Liability with
respect to such claim or Proceeding.  In the event that the indemnified Person
shall in good faith determine that the conduct of the defense of any claim or
Proceeding subject to indemnification hereunder or any proposed settlement of
any


42



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




such claim or Proceeding by the indemnifying Party would reasonably be expected
to affect adversely the indemnified Person’s Tax Liability or, in the case of an
indemnified Person that is a Federated Indemnified Party, the ability of
Federated or any of its Affiliates to conduct its business, or that the
indemnified Person may have available to it one or more defenses or
counterclaims that are inconsistent with one or more of those that may be
available to the indemnifying Party in respect of such claim or any Proceeding
relating thereto, the indemnified Person shall have the right at all times to
take over and assume control over the defense, settlement, negotiations or
Proceeding relating to any such claim or Proceeding at the sole cost of the
indemnifying Party, provided, that if the indemnified Person does so take over
and assume control, the indemnified Person shall not settle such claim or
Proceeding without the written consent of the indemnifying Party, such consent
not to be unreasonably withheld or delayed.  In the event that the indemnifying
Party does not accept the defense of any matter as above provided, the
indemnified Person shall have the full right to defend against any such claim or
Proceeding, and shall be entitled to settle or agree to pay in full such claim
or Proceeding.  In any event, subject to entering into a mutually acceptable
joint defense agreement, the Parties shall cooperate in the defense of any claim
or Proceeding subject to this Section 9.2(c) and make available to the others
their respective applicable books and records in connection with such defense.
(g)    If an indemnified Person recovers any amount under this Section 9 in
respect of Losses, the indemnifying Party shall be subrogated, to the extent of
this recovery, to the indemnified Person’s rights against any third party with
respect to such Losses.

9.3    Limitations. Notwithstanding Sections 9.1 and 9.2 above, the Liability
and indemnification obligations of the Parties shall be subject to the following
limits, which, for the avoidance of doubt, shall not affect any Liability or
indemnification obligations under the New Advisory Agreement or New Sub-Advisory
Agreement):
(a)    Limitations as to Amount:
(vi)    The aggregate Liability of (i) Federated, Passport (pre-Closing), and
their respective Affiliates, and (ii) other Federated-related Indemnified
Parties, for (1) any Pre-Closing Liabilities, or (2) any Losses or
indemnification obligation, shall not exceed $2 million in the aggregate
(“Federated Indemnification Cap”).
(vii)    The aggregate Liability of Jones, Buyer and their respective
Affiliates, and other Jones- and Buyer-related Indemnified Parties, for (1) any
Pre-Closing Liabilities, or (2) any Losses or indemnification obligation, shall
not exceed $2 million in the aggregate (“Jones Indemnification Cap”), except for
amounts not subject to the Jones Indemnification Cap pursuant to Section
12.1(b)(iii).
(b)    Survival. The representations and warranties and covenants made in this
Agreement, or in any Ancillary Closing Document, shall survive Closing for, and
any claims arising out of, resulting from, or relating thereto must be brought
within, two (2) years after Closing; provided, that, with respect to the
covenants in Section 2.4(a) (second paragraph) and Section 4


43



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




hereof that require performance beyond two (2) years after the Closing, such
covenants shall survive for, and claims for equitable relief may be brought with
respect to breaches of such covenants within, five (5) years after Closing.
(c)    Deductible (not a threshold). No claims by Federated or Passport
(pre-Closing), on the one hand, or Jones, Passport (post-Closing) or Buyer, on
the other hand, shall be asserted under this Section 9 unless and until the
aggregate amount of Losses asserted by Federated and Passport (pre-Closing), on
the one hand, or Jones, Passport (post-Closing) and Buyer, on the other hand,
that would otherwise be payable hereunder exceeds on a cumulative basis an
amount equal to $50,000 (the “Indemnification Deductible”), and then only to the
extent such Losses exceed the Indemnification Deductible.
(d)    Limitation on Consequential Damages. No Party shall have any Liability to
any other Party for any consequential, incidental, indirect, punitive, exemplary
or special damages of any nature (“Consequential Damages”); provided, however,
that the foregoing shall not preclude any claim for or recovery of any Liability
or other Losses incurred or suffered by any Party (or any other Indemnified
Party of such Party) in a third-party claim that includes claims for
Consequential Damages.
(e)    No “Double Materiality”. For the sole purpose of determining Liability or
other Losses under the indemnification obligations under this Agreement (but not
for determining whether or not any inaccuracy or breach of representations,
warranties or covenants has occurred), any representation, warranty or covenant
that contains a “materiality” qualifier shall not be deemed qualified by any
such “materiality” qualifier so as to avoid “double materiality.”
(f)    Jones’ and Buyers’ Knowledge. Neither Jones, Buyer nor Passport
(post-Closing) shall have any claim for breach of representations, warranties or
covenants, nor shall Federated or Passport (pre-Closing) have any Liability for
any Pre-Closing Liabilities, or other Liability, Losses or other indemnification
obligations, arising out of, resulting from or relating to any fact, event or
circumstance of which Jones or Buyer had actual knowledge prior to the execution
and delivery of this Agreement, including as a result of any due diligence
conducted by Jones and Buyer or any matters disclosed on any disclosure
schedules to this Agreement.
(g)    Exclusive Remedy. Except for any equitable remedies, indemnification
under this Section 9 of this Agreement shall constitute the sole and exclusive
remedy for any claims made for any Pre-Closing Liabilities, or other Liabilities
or Losses, in connection with, and including breach of, this Agreement or any
Ancillary Closing Document or the Transactions. Each Party hereby waives any
provision of applicable law, rule or regulation to the extent that it would
limit or restrict the foregoing.

10.    Miscellaneous Provisions.

10.1    Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given or
delivered when delivered by hand (including by Federal Express or similar
express courier) or three (3) calendar days after being


44



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




mailed by prepaid registered or certified mail, return receipt requested, to the
Parties at the following addresses:
If to Jones, Buyer or Passport (post-Closing), to:
Edward D. Jones & Co., L.P.
                12555 Manchester Road
                St. Louis, MO 63131
                Attention: General Counsel
with copies to:
Morgan, Lewis & Bockius, LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Timothy W. Levin, Esq.








If to Federated or Passport (pre-Closing), to:
Federated Investment Management Company
c/o Federated Investors, Inc.
Federated Investors Tower
1001 Liberty Avenue
Pittsburgh, PA 15222-3779
Attention: Chief Financial Officer
     and Chuck Davis


with copies to:
Federated Investors, Inc.
Federated Investors Tower
1001 Liberty Avenue
Pittsburgh, PA 15222-3779
Attention: George F. Magera, Esq.
and
K&L Gates LLP
        70 West Madison Street, Suite 3100



45



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




        Chicago, IL 60602-4207
        Attention: D. Mark McMillan
Any Party may change the addresses specified above by notice to the other Party
in accordance with this Section. Notices shall be effective when actually
received.

10.2    Entire Agreement. Except as specifically stated in this Section 10.2,
this Agreement, including any Exhibits and Schedules hereto and the Ancillary
Closing Documents, constitute the entire agreement and contain all
understandings, covenants, representations, warranties, statements, courses of
dealing or conduct, duties and obligations made by or of the Parties, represent
the exclusive statement of all agreements, understandings, covenants,
representations, warranties, statements, courses of dealing or conduct, duties
and obligations of the Parties, and supersede all prior agreements,
understandings, covenants, representations, warranties, statements, courses of
dealing or conduct, duties and obligations (written or oral, expressed or
implied) of, made by or among the Parties, with respect to the Transactions. For
the avoidance of doubt, and without limiting the foregoing, EXCEPT AS SET FORTH
IN THIS AGREEMENT, INCLUDING ANY EXHIBITS AND SCHEDULES HERETO OR THE ANCILLARY
CLOSING DOCUMENTS, NO PAST OR FUTURE ACTION (INCLUDING ANY REPRESENTATIONS,
WARRANTIES OR OTHER STATEMENTS), COURSE OF CONDUCT OR DEALING, OR FAILURE TO ACT
RELATING TO THE PERFORMANCE OF THIS AGREEMENT OR ANY ANCILLARY CLOSING DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE DISCUSSION OR
NEGOTIATION OF THE TERMS OF THIS AGREEMENT OR ANY ANCILLARY CLOSING DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, SHALL GIVE RISE TO OR SERVE AS
A BASIS FOR ANY DUTY, OBLIGATION OR OTHER LIABILITY ON THE PART OF ANY PARTY.

10.3    Amendment; Waiver. Neither this Agreement nor any Ancillary Closing
Document may be amended, modified, supplemented or restated except pursuant to
an instrument in writing executed and delivered on behalf of each of the Parties
hereto, which instrument, when so executed and delivered, shall thereupon become
a part of this Agreement or any such Ancillary Closing Document. Any agreement
on the part of the Parties to waive any term or provision of this Agreement or
any Ancillary Closing Document shall be valid only if set forth in an instrument
in writing signed on behalf of the Party or Parties against whom the waiver is
to be effective. No such waiver shall constitute a waiver of, or estoppel with
respect to, any subsequent or other inaccuracy, breach or failure to strictly
comply with the provisions of this Agreement or any Ancillary Closing Document.

10.4    Severability. Any term or provision of this Agreement or any Ancillary
Closing Document which is invalid or unenforceable in any jurisdiction shall, as
to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or any such Ancillary Closing Document or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement or any such Ancillary Closing Document in any other jurisdiction
so long as the economic or legal substance of the Transactions contemplated by
this Agreement and the Ancillary Closing Documents are not affected in any
manner materially adverse to any Party. If any provision of this Agreement or
any Ancillary Closing Document is so broad as to be unenforceable, the provision


46



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




shall be interpreted to be only so broad as is enforceable. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the Parties hereto shall negotiate in good faith to modify this
Agreement or any such Ancillary Closing Document so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the Transactions contemplated hereby and thereby be consummated as
originally contemplated to the greatest extent possible.

10.5    Binding Effect. This Agreement and the terms and provisions hereof shall
inure to the benefit of, and be binding upon, the Parties hereto and each of
their respective permitted successors and permitted assigns.

10.6    Assignment. No Party shall delegate its obligations under this Agreement
or any Ancillary Closing Document without the prior written consent of all
Parties. No Party shall assign or otherwise transfer its rights under this
Agreement or any Ancillary Closing Document (whether by operation of law or
otherwise) without the prior written consent of the other Parties, which shall
not be unreasonably withheld. Any purported assignment, transfer or delegation
other than as permitted by the express terms of this Agreement shall be void and
unenforceable.

10.7    Representation By Counsel; Interpretation. Each Party hereto
acknowledges that such Party has been represented by counsel in connection with
this Agreement, the Ancillary Closing Documents and the Transactions. This
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision in this Agreement. Accordingly, any
rule of law, or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the Party that drafted it has no
application and is expressly waived. The section headings in this Agreement and
any Ancillary Closing Document are inserted for convenience only and are not
intended to affect the interpretation of this Agreement or any Ancillary Closing
Document. Any reference in this Agreement or any Ancillary Closing Document to
any Section refers to the corresponding Section of this Agreement or such
Ancillary Closing Document. Any reference in this Agreement or any Ancillary
Closing Document to any Schedule or Exhibit refers to the corresponding Schedule
or Exhibit attached to this Agreement or such Ancillary Closing Document and all
such Schedules and Exhibits are incorporated herein or therein by reference. The
words “include” and “including” in this Agreement or any Ancillary Closing
Document are to be construed as being followed by “without limitation.” Unless
the context requires otherwise, any reference to any applicable law, rule or
regulation in this Agreement or any Ancillary Closing Document shall be deemed
also to refer to all amendments thereto, in each case as in effect as of the
date hereof or as of the Closing Date (as applicable). All accounting terms not
specifically defined in this Agreement or any Ancillary Closing Document shall
be construed in accordance with GAAP. The word “or” in this Agreement or any
Ancillary Closing Document is disjunctive but not necessarily exclusive (and
should be construed, accordingly, as “and/or”). All words in this Agreement or
any Ancillary Closing Document shall be construed to be of such gender or
number, as the circumstances require. Unless specifically provided otherwise in
this Agreement or any Ancillary Closing Document, any reference to “days” shall
mean calendar days.


47



--------------------------------------------------------------------------------


Exhibit 10.1            


Execution Copy




10.8    Applicable Law; Venue. THIS AGREEMENT, AND EACH ANCILLARY CLOSING
DOCUMENT, SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. EACH OF THE PARTIES HERETO
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK (NEW YORK COUNTY). NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
ANCILLARY CLOSING DOCUMENT, AGREES THAT ALL CLAIMS UNDER ANY THEORY OF LIABILITY
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY ANCILLARY CLOSING DOCUMENT IN ANY OTHER COURT.
EACH PARTY WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY
ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY OR OTHER SECURITY
THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. EACH PARTY
AGREES THAT SERVICE OF SUMMONS AND COMPLAINT OR ANY OTHER PROCESS THAT MIGHT BE
SERVED IN ANY ACTION OR PROCEEDING MAY BE MADE ON SUCH PARTY BY SENDING OR
DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS OF THE
PARTY AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN SECTION 10.1.
NOTHING IN THIS SECTION 10.8, HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, RULE OR
REGULATION. EACH PARTY AGREES THAT A FINAL, NON‑APPEALABLE JUDGMENT IN ANY
ACTION OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT
ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW, RULE OR
REGULATION.

10.9    Multiple Counterparts. This Agreement and any Ancillary Closing Document
may be executed in multiple counterparts, each of which shall be deemed an
original for all purposes and all of which shall be deemed, collectively, one
agreement. Once each Party to this Agreement or any Ancillary Closing Document
has executed a copy of this Agreement or such Ancillary Closing Document
(whether in original, by facsimile or .pdf signature or electronic signature),
this Agreement or such Ancillary Closing Document shall be considered fully
executed and effective, notwithstanding that all Parties have not executed the
same copy.
10.10    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, RULE OR REGULATION, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT
OR ANY ANCILLARY CLOSING DOCUMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS AGREEMENT, ANY
ANCILLARY CLOSING DOCUMENT OR ANY OF THE TRANSACTIONS, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE.


48



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




THE PARTIES EACH HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION,
OR CAUSE OF ACTION, IF NOT DETERMINED BY THE COURT PURSUANT TO JUDICIAL
PROCEDURE OR SETTLED BY THE PARTIES PRIOR TO TRIAL, SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN EXECUTED
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
10.11    Further Assurances. Each Party shall cooperate and take such actions as
may be reasonably requested by any other Party in order to carry out the
provisions and purposes of this Agreement and the Ancillary Closing Documents
and to consummate the Transactions.
10.12    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement, any Ancillary Closing Document or any other instrument, agreement or
document, on any Person other than the Parties to this Agreement and their
respective legal representatives and permitted successors and permitted assigns,
nor shall any provision give any third party any right or subrogation or action
over or against any Party to this Agreement.
10.13    Announcements; Publicity. Each Party (and its Affiliates) shall not
make any public announcements or disclosure prior to the Closing relating to
this Agreement, the Ancillary Closing Documents, any Post-Closing EJMMF-Related
Document, or any Transaction until after such Party has submitted, reasonably in
advance, the text of such announcement or disclosure to the other Parties and
each other Party has had a reasonable opportunity to comment thereon and has
consented to the release of such public announcement or disclosure (which
consent may not be unreasonably withheld or delayed); provided, however, that
any Party may make such disclosures as are required by applicable law, rule or
regulation after making reasonable efforts under the circumstances to consult in
advance with the other Parties. To avoid unnecessary delays, the Parties shall
agree upon a schedule for, and the content of, public disclosures regarding the
Transactions.
10.11    [Signature Page Follows]

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
FEDERATED INVESTMENT MANAGEMENT COMPANY
By:    /s/ John B. Fisher            
Title:    President and Chief Executive Officer
                                                      
PASSPORT RESEARCH LTD.
By:    /s/ John B. Fisher            


49



--------------------------------------------------------------------------------

Exhibit 10.1            


Execution Copy




Title:    President and Chief Executive Officer
    
PASSPORT HOLDINGS LLC
By:    /s/ James A. Tricarico, Jr.        

Title:    Secretary                    


EDWARD D. JONES & CO., L.P.
By:    EDJ Holding Co., Inc.
    Its General Partner
By:    /s/ James A. Tricarico, Jr.        

Title:    Secretary                    


THE JONES FINANCIAL COMPANIES, L.L.L.P.
By:    /s/ James A. Tricarico, Jr.        

Title:    Secretary                    




[Signature Page to Agreement]

